UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number : 811-6128 Name of Registrant: Putnam New Opportunities Fund Address of Principal Executive Offices: One Post Office Square Boston, Massachusetts 02109 Name and address of agent of service: Beth S. Mazor, Vice President Putnam New Opportunities Fund One Post Office Square Boston, Massachusetts 02109 CC: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrant's telephone number including area code: (617) 292-1000 Date of fiscal year end: 06/30/2007 Date of reporting period: 07/01/2006 - 06/30/2007 Item 1: Proxy Voting Record Registrant: Putnam New Opportunities Fund ACCENTURE LIMITED Ticker Security ID: Meeting Date Meeting Status ACN CUSIP9 G1150G111 02/07/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Nobuyuki Idei Mgmt For For For 2 Elect Marjorie Magner Mgmt For For For 3 Elect Dennis Hightower Mgmt For For For 4 Elect William Kimsey Mgmt For For For 5 Elect Robert Lipp Mgmt For For For 6 Elect Wulf von Schimmelmann Mgmt For For For 7 Ratification of Auditor Mgmt For For For Accredited Home Lenders Holding Company Ticker Security ID: Meeting Date Meeting Status LEND CUSIP9 00437P107 09/14/2006 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Agreement Mgmt For For For 2 Increase in Authorized Common Mgmt For For For Stock 3 Right to Adjourn Meeting Mgmt For For For 4 Transaction of Other Business Mgmt For Against Against Acxiom Corp. Ticker Security ID: Meeting Date Meeting Status ACXM CUSIP9 005125109 09/27/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Michael Durham Mgmt For For For 1.2 Elect William Henderson Mgmt For For For 1.3 Elect Ann Hasselmo Mgmt For For For 1.4 Elect Charles Morgan Mgmt For For For Administaff Inc Ticker Security ID: Meeting Date Meeting Status ASF CUSIP9 007094105 05/02/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Jack Fields, Jr. Mgmt For For For 1.2 Elect Paul Lattanzio Mgmt For For For 1.3 Elect Richard Rawson Mgmt For For For 2 Ratification of Auditor Mgmt For For For AES Corp. Ticker Security ID: Meeting Date Meeting Status AES CUSIP9 00130H105 06/25/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Richard Darman Mgmt For For For 1.2 Elect Paul Hanrahan Mgmt For For For 1.3 Elect Kristina Johnson Mgmt For For For 1.4 Elect John Koskinen Mgmt For For For 1.5 Elect Philip Lader Mgmt For For For 1.6 Elect John McArthur Mgmt For For For 1.7 Elect Sandra Moose Mgmt For For For 1.8 Elect Philip Odeen Mgmt For For For 1.9 Elect Charles Rossotti Mgmt For For For 1.10 Elect Sven Sandstrom Mgmt For For For 2 RATIFICATION OF APPOINTMENT Mgmt For For For OF INDEPENDENT AUDITORS. Agnico-Eagle Mines Limited Ticker Security ID: Meeting Date Meeting Status AEM CUSIP9 008474108 04/27/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Re-elect Leanne Baker Mgmt For For For 1.2 Re-elect Douglas Beaumont Mgmt For For For 1.3 Re-elect Sean Boyd Mgmt For For For 1.4 Re-elect Bernard Kraft Mgmt For For For 1.5 Re-elect Mel Leiderman Mgmt For For For 1.6 Re-elect James Nasso Mgmt For For For 1.7 Re-elect Eberhard Scherkus Mgmt For For For 1.8 Re-elect Howard Stockford Mgmt For For For 1.9 Re-elect Pertti Voutilainen Mgmt For For For 2 Appointment of Auditors and Mgmt For For For Authority to Set Fees 3 RESOLUTION APPROVING Mgmt For For For AMENDMENT OF THE CORPORATION S STOCK OPTION PLAN. Airgas, Inc. Ticker Security ID: Meeting Date Meeting Status ARG Cusip 9363102 08/09/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Director James W. Hovey Mgmt For For For 1.2 Elect Director Paula A. Sneed Mgmt For For For 1.3 Elect Director David M. Stout Mgmt For For For 2 Approve Omnibus Stock Plan Mgmt For For For 3 Amend Qualified Employee Stock Mgmt For For For Purchase Plan 4 Ratify Auditors Mgmt For For For Alliance Data System Corp. Ticker Security ID: Meeting Date Meeting Status ADS CUSIP9 018581108 06/06/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Lawrence Benveniste Mgmt For For For 1.2 Elect D. Keith Cobb Mgmt For For For 1.3 Elect Kenneth R. Jensen Mgmt For For For 2 Ratification of Auditor Mgmt For For For Amdocs Limited Ticker Security ID: Meeting Date Meeting Status DOX CUSIP9 G02602103 01/18/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Bruce K. Anderson Mgmt For For For 1.2 Elect Adrian Gardner Mgmt For For For 1.3 Elect Charles E. Foster Mgmt For For For 1.4 Elect James S. Kahan Mgmt For For For 1.5 Elect Dov Baharav Mgmt For For For 1.6 Elect Julian A. Brodsky Mgmt For For For 1.7 Elect Eli Gelman Mgmt For For For 1.8 Elect Nehemia Lemelbaum Mgmt For For For 1.9 Elect John T. McLennan Mgmt For For For 1.10 Elect Robert A. Minicucci Mgmt For For For 1.11 Elect Simon Olswang Mgmt For For For 1.12 Elect Mario Segal Mgmt For For For 1.13 Elect Joseph Vardi Mgmt For For For 2 APPROVAL OF CONSOLIDATED Mgmt For For For FINANCIAL STATEMENTS FOR FISCAL YEAR 2006. 3 Ratification of Auditor Mgmt For For For American Eagle Outfitters Ticker Security ID: Meeting Date Meeting Status AEO CUSIP9 02553E106 06/12/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Jon Diamond Mgmt For For For 1.2 Elect Alan Kane Mgmt For For For 1.3 Elect Cary McMillan Mgmt For For For 1.4 Elect James O'Donnell Mgmt For For For 2 Increase in Authorized Common Mgmt For For For Stock 3 Ratification of Auditor Mgmt For For For Americredit Corp. Ticker Security ID: Meeting Date Meeting Status ACF CUSIP9 03060R101 10/25/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Daniel E. Berce Mgmt For For For 1.2 Elect James H. Greer Mgmt For For For 2 Shareholder Proposal Regarding ShrHoldr Against Against For Election of Directors Amerigroup Corp. Ticker Security ID: Meeting Date Meeting Status AGP CUSIP9 03073T102 05/10/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Kay James Mgmt For For For 1.2 Elect Jeffrey McWaters Mgmt For For For 1.3 Elect Uwe Reinhardt, Ph.D. Mgmt For For For 2 APPROVAL OF THE Mgmt For For For AMERIGROUP CORPORATION 2 3 Ratification of Auditor Mgmt For For For Amgen Inc Ticker Security ID: Meeting Date Meeting Status AMGN CUSIP9 031162100 05/09/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: MR. Mgmt For Against Against FRANK J. BIONDI, JR. 2 ELECTION OF DIRECTOR: MR. Mgmt For For For JERRY D. CHOATE 3 ELECTION OF DIRECTOR: MR. Mgmt For For For FRANK C. HERRINGER 4 ELECTION OF DIRECTOR: DR. Mgmt For For For GILBERT S. OMENN 5 Ratification of Auditor Mgmt For For For 6 Amendment to the Certificate of Mgmt For For For Incorporation 7 Amendment to the Bylaws to Mgmt For For For Declassify the Board 8 STOCKHOLDER PROPOSAL #1 ShrHoldr Against Against For (ANIMAL WELFARE POLICY). 9 STOCKHOLDER PROPOSAL #2 ShrHoldr Against Against For (SUSTAINABILITY REPORT). Amphenol Corp. Ticker Security ID: Meeting Date Meeting Status APH CUSIP9 032095101 05/23/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Stanley Clark Mgmt For For For 1.2 Elect Andrew Lietz Mgmt For For For 1.3 Elect Martin Loeffler Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 APPROVAL OF THE INCREASE IN Mgmt For For For THE NUMBER OF AUTHORIZED SHARES. Amsurg Corp. Ticker Security ID: Meeting Date Meeting Status AMSGA CUSIP9 03232P405 05/17/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect James Deal Mgmt For For For 1.2 Elect Steven Geringer Mgmt For For For 1.3 Elect Claire Gulmi Mgmt For For For 2 APPROVAL OF THE Mgmt For For For AMENDMENTS TO THE AMSURG CORP. 2 PLAN. 3 Ratification of Auditor Mgmt For For For Ann Taylor Stores Corp. Ticker Security ID: Meeting Date Meeting Status ANN CUSIP9 036115103 05/17/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Robert Grayson Mgmt For For For 1.2 Elect Michael Trapp Mgmt For For For 2 Management Performance Mgmt For For For Compensation Plan 3 Ratification of Auditor Mgmt For For For Apple Computers Inc Ticker Security ID: Meeting Date Meeting Status AAPL CUSIP9 037833100 05/10/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect William Campbell Mgmt For For For 1.2 Elect Millard Drexler Mgmt For For For 1.3 Elect Albert Gore, Jr. Mgmt For For For 1.4 Elect Steven Jobs Mgmt For For For 1.5 Elect Arthur Levinson Mgmt For For For 1.6 Elect Eric Schmidt, PhD Mgmt For For For 1.7 Elect Jerome York Mgmt For For For 2 TO APPROVE AMENDMENTS TO Mgmt For Against Against THE APPLE INC. 2003 EMPLOYEE STOCK PLAN. 3 TO APPROVE AMENDMENTS TO Mgmt For For For THE APPLE INC. EMPLOYEE STOCK PURCHASE PLAN. 4 TO APPROVE AMENDMENTS TO Mgmt For Against Against THE 1 OPTION PLAN. 5 Ratification of Auditor Mgmt For For For 6 Shareholder Proposal Regarding ShrHoldr Against Against For Option Dating Policy 7 Shareholder Proposal Regarding ShrHoldr Against Against For Pay for Performance 8 Shareholder Proposal Regarding ShrHoldr Against Against For Environmental Report 9 Shareholder Proposal Regarding ShrHoldr Against Against For Equity Retention Policy 10 Shareholder Proposal Regarding ShrHoldr Against Against For Electronic Waste 11 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Compensation Applera Corp. Ticker Security ID: Meeting Date Meeting Status ABI CUSIP9 038020103 10/19/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Richard H. Ayers Mgmt For For For 1.2 Elect Jean-Luc Bélingard Mgmt For For For 1.3 Elect Robert H. Hayes Mgmt For For For 1.4 Elect Arnold J. Levine Mgmt For For For 1.5 Elect William H. Longfield Mgmt For For For 1.6 Elect Theodore E. Martin Mgmt For For For 1.7 Elect Carolyn W. Slayman Mgmt For For For 1.8 Elect Orin R. Smith Mgmt For For For 1.9 Elect James R. Tobin Mgmt For Withhold Against 1.10 Elect Tony L. White Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendments to the Applera Mgmt For For For Corporation Certificate of Incorporation 4 Amendment to the Applera Mgmt For For For Corporation/Applied Biosystems Group 1999 Stock Incentive Plan 5 Amendment to the Applera Mgmt For For For Corporation/Celera Genomics Group 1999 Stock Incentive Plan Apria Healthcare Group Inc Ticker Security ID: Meeting Date Meeting Status AHG CUSIP9 037933108 05/04/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Vicente Anido, Jr. Mgmt For For For 1.2 Elect Terry Bayer Mgmt For For For 1.3 Elect I.T. Corley Mgmt For For For 1.4 Elect David Goldsmith Mgmt For For For 1.5 Elect Lawrence Higby Mgmt For For For 1.6 Elect Richard Koppes Mgmt For For For 1.7 Elect Philip Lochner, Jr. Mgmt For For For 1.8 Elect Norman Payson Mgmt For For For 1.9 Elect Mahvash Yazdi Mgmt For For For 2 Ratification of Auditor Mgmt For For For Assurant Inc Ticker Security ID: Meeting Date Meeting Status AIZ CUSIP9 04621X108 05/17/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Michel Baise Mgmt For For For 1.2 Elect Howard Carver Mgmt For For For 1.3 Elect Juan Cento Mgmt For For For 1.4 Elect Allen Freedman Mgmt For For For 2 Ratification of Auditor Mgmt For For For AUTHORIZE.NET HOLDINGS, INC Ticker Security ID: Meeting Date Meeting Status ANET CUSIP9 052686102 06/29/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Rachelle B. Chong Mgmt For For For Avaya Inc Ticker Security ID: Meeting Date Meeting Status AV CUSIP9 053499109 02/15/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Joseph Landy Mgmt For For For 1.2 Elect Mark Leslie Mgmt For For For 1.3 Elect Daniel Stanzione Mgmt For Withhold Against 1.4 Elect Anthony Terracciano Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2004 Long Term Mgmt For For For Incentive Plan 4 SHAREHOLDER PROPOSAL- ShrHoldr Against Against For EXECUTIVE COMPENSATION ITEM Bard CR Inc Ticker Security ID: Meeting Date Meeting Status BCR CUSIP9 067383109 04/18/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Theodore Martin Mgmt For For For 1.2 Elect Anthony Welters Mgmt For For For 1.3 Elect Tony White Mgmt For For For 2 Ratification of Auditor Mgmt For For For Barr Pharmaceuticals Inc Ticker Security ID: Meeting Date Meeting Status BRL CUSIP9 068306109 05/17/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Bruce Downey Mgmt For Withhold Against 1.2 Elect Paul Bisaro Mgmt For Withhold Against 1.3 Elect George Stephan Mgmt For Withhold Against 1.4 Elect Harold Chefitz Mgmt For Withhold Against 1.5 Elect Richard Frankovic Mgmt For Withhold Against 1.6 Elect Peter Seaver Mgmt For Withhold Against 1.7 Elect James Gilmore, III Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 2007 Stock and Incentive Award Mgmt For Against Against Plan 4 2007 Executive Officer Incentive Mgmt For For For Plan Barr Pharmaceuticals Inc Ticker Security ID: Meeting Date Meeting Status BRL CUSIP9 068306109 11/09/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Bruce L. Downey Mgmt For Withhold Against 1.2 Elect Paul M. Bisaro Mgmt For Withhold Against 1.3 Elect George P. Stephan Mgmt For Withhold Against 1.4 Elect Harold N. Chefitz Mgmt For Withhold Against 1.5 Elect Richard R. Frankovic Mgmt For Withhold Against 1.6 Elect Peter R. Seaver Mgmt For Withhold Against 1.7 Elect James S. Gilmore, III Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For Bear Stearns Companies Inc Ticker Security ID: Meeting Date Meeting Status BSC CUSIP9 073902108 04/18/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect James Cayne Mgmt For For For 1.2 Elect Henry Bienen Mgmt For For For 1.3 Elect Carl Glickman Mgmt For For For 1.4 Elect Michael Goldstein Mgmt For Withhold Against 1.5 Elect Alan Greenberg Mgmt For For For 1.6 Elect Donald Harrington Mgmt For For For 1.7 Elect Frank Nickell Mgmt For For For 1.8 Elect Paul Novelly Mgmt For For For 1.9 Elect Frederic Salerno Mgmt For Withhold Against 1.10 Elect Alan Schwartz Mgmt For For For 1.11 Elect Warren Spector Mgmt For For For 1.12 Elect Vincent Tese Mgmt For Withhold Against 1.13 Elect Wesley Williams, Jr. Mgmt For For For 2 APPROVAL OF AN AMENDMENT Mgmt For Against Against TO THE STOCK AWARD PLAN. 3 APPROVAL OF AMENDMENTS TO Mgmt For Against Against THE RESTRICTED STOCK UNIT PLAN. 4 Amendment to the Capital Mgmt For For For Accumulation Plan for Senior Managing Directors 5 APPROVAL OF THE 2007 Mgmt For For For PERFORMANCE COMPENSATION PLAN. 6 Ratification of Auditor Mgmt For For For 7 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REGARDING A PAY-FOR- SUPERIOR-PERFORMANCE STANDARD. Becton Dickinson & Company Ticker Security ID: Meeting Date Meeting Status BDX CUSIP9 075887109 01/30/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Claire Fraser-Liggett Mgmt For For For 1.2 Elect Henry Becton, Jr. Mgmt For For For 1.3 Elect Edward DeGraan Mgmt For For For 1.4 Elect Adel Mahmoud Mgmt For For For 1.5 Elect James Orr Mgmt For For For 2 RATIFICATION OF SELECTION OF Mgmt For For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 3 AMENDMENT TO THE 2004 Mgmt For For For EMPLOYEE AND DIRECTOR EQUITY-BASED COMPENSATION PLAN 4 CUMULATIVE VOTING ShrHoldr Against Against For Berkley WR Corp. Ticker Security ID: Meeting Date Meeting Status BER CUSIP9 084423102 05/08/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect W. Robert Berkley, Jr Mgmt For Withhold Against 1.2 Elect Mark Brockbank Mgmt For Withhold Against 1.3 Elect Ronald Blaylock Mgmt For Withhold Against 1.4 Elect Mary Farrell Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For Best Buy Company Inc Ticker Security ID: Meeting Date Meeting Status BBY CUSIP9 086516101 06/27/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Ronald James Mgmt For For For 1.2 Elect Elliot Kaplan Mgmt For For For 1.3 Elect Matthew Paull Mgmt For For For 1.4 Elect James Press Mgmt For For For 1.5 Elect Richard Schulze Mgmt For For For 1.6 Elect Mary Tolan Mgmt For For For 1.7 Elect Hatim Tyabji Mgmt For For For 1.8 Elect Rogelio Rebolledo Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2004 Omnibus Mgmt For For For Stock and Incentive Plan Big Lots Inc Ticker Security ID: Meeting Date Meeting Status BIG CUSIP9 089302103 05/31/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Jeffrey Berger Mgmt For For For 1.2 Elect Sheldon Berman Mgmt For For For 1.3 Elect Steven Fishman Mgmt For For For 1.4 Elect David Kollat Mgmt For For For 1.5 Elect Brenda Lauderback Mgmt For For For 1.6 Elect Philip Mallott Mgmt For For For 1.7 Elect Russell Solt Mgmt For For For 1.8 Elect James Tener Mgmt For For For 1.9 Elect Dennis Tishkoff Mgmt For For For 2 Ratification of Auditor Mgmt For For For Biogen Idec Inc Ticker Security ID: Meeting Date Meeting Status BIIB CUSIP9 09062X103 05/31/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect James Mullen Mgmt For Withhold Against 1.2 Elect Bruce Ross Mgmt For Withhold Against 1.3 Elect Marijn Dekkers Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For Black & Decker Corp. Ticker Security ID: Meeting Date Meeting Status BDK CUSIP9 091797100 04/19/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Nolan Archibald Mgmt For For For 1.2 Elect Norman Augustine Mgmt For For For 1.3 Elect Barbara Bowles Mgmt For For For 1.4 Elect George Buckley Mgmt For For For 1.5 Elect M. Anthony Burns Mgmt For For For 1.6 Elect Kim Clark Mgmt For For For 1.7 Elect Manuel Fernandez Mgmt For For For 1.8 Elect Benjamin Griswold, IV Mgmt For For For 1.9 Elect Anthony Luiso Mgmt For For For 1.10 Elect Robert Ryan Mgmt For For For 1.11 Elect Mark Willes Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 STOCKHOLDER PROPOSAL. ShrHoldr Against Against For Boeing Company Ticker Security ID: Meeting Date Meeting Status BA CUSIP9 097023105 04/30/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: JOHN Mgmt For For For H. BIGGS 2 ELECTION OF DIRECTOR: JOHN Mgmt For For For E. BRYSON 3 ELECTION OF DIRECTOR: Mgmt For For For ARTHUR D. COLLINS, JR. 4 ELECTION OF DIRECTOR: LINDA Mgmt For For For Z. COOK 5 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM M. DALEY 6 ELECTION OF DIRECTOR: Mgmt For For For KENNETH M. DUBERSTEIN 7 ELECTION OF DIRECTOR: JOHN Mgmt For For For F. MCDONNELL 8 ELECTION OF DIRECTOR: W. Mgmt For For For JAMES MCNERNEY, JR. 9 ELECTION OF DIRECTOR: Mgmt For For For RICHARD D. NANULA 10 ELECTION OF DIRECTOR: Mgmt For For For ROZANNE L. RIDGWAY 11 ELECTION OF DIRECTOR: MIKE Mgmt For For For S. ZAFIROVSKI 12 Ratification of Auditor Mgmt For For For 13 PREPARE A REPORT ON ShrHoldr Against Against For FOREIGN MILITARY SALES. 14 DEVELOP AND ADOPT HUMAN ShrHoldr Against Against For RIGHTS POLICIES. 15 PREPARE A REPORT ON ShrHoldr Against Against For CHARITABLE CONTRIBUTIONS. 16 PREPARE A REPORT ON ShrHoldr Against Against For POLITICAL CONTRIBUTIONS. 17 SEPARATE THE ROLES OF CEO ShrHoldr Against Against For AND CHAIRMAN. 18 SUBJECT RIGHTS PLANS TO ShrHoldr Against Against For SHAREHOLDER VOTE. 19 ADVISORY VOTE ON ShrHoldr Against Against For COMPENSATION DISCUSSION AND ANALYSIS. 20 ADOPT A POLICY ON ShrHoldr Against Against For PERFORMANCE-BASED STOCK OPTIONS. 21 RECOUP UNEARNED ShrHoldr Against Against For MANAGEMENT BONUSES. Brocade Communications Systems Inc Ticker Security ID: Meeting Date Meeting Status BRCD CUSIP9 111621108 01/25/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Agreement Mgmt For For For Brocade Communications Systems Inc Ticker Security ID: Meeting Date Meeting Status BRCD CUSIP9 111621108 04/19/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Renato DiPentima Mgmt For For For 1.2 Elect Sanjay Vaswani Mgmt For For For 2 Reverse Stock Split Followed By a Mgmt For Against Against Forward Stock Split 3 Ratification of Auditor Mgmt For For For Calamos Asset Management Inc Ticker Security ID: Meeting Date Meeting Status CLMS CUSIP9 12811R104 05/25/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect G. Bradford Bulkley Mgmt For For For 1.2 Elect Mitchell Feiger Mgmt For For For 1.3 Elect Richard Gilbert Mgmt For For For 1.4 Elect Arthur Knight Mgmt For For For 2 Ratification of Auditor Mgmt For For For Cameco Corp. Ticker Security ID: Meeting Date Meeting Status CCJ CUSIP9 13321L108 05/16/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Re-elect John Auston Mgmt For For For 1.2 Re-elect John Clappison Mgmt For For For 1.3 Re-elect Joe Colvin Mgmt For For For 1.4 Re-elect Harry Cook Mgmt For For For 1.5 Re-elect James Curtiss Mgmt For Withhold Against 1.6 Re-elect George Dembroski Mgmt For For For 1.7 Re-elect Gerald Grandey Mgmt For For For 1.8 Re-elect Nancy Hopkins Mgmt For For For 1.9 Re-elect Oyvind Hushovd Mgmt For For For 1.10 Re-elect J.W. George Ivany Mgmt For For For 1.11 Elect A. Anne McLellan Mgmt For For For 1.12 Re-elect A. Neil McMillan Mgmt For For For 1.13 Re-elect Robert Peterson Mgmt For For For 1.14 Re-elect Victor Zaleschuk Mgmt For For For 2 APPOINTMENT OF KPMG LLP AS Mgmt For For For AUDITORS. 3 Amendments to Stock Option Plan Mgmt For For For 4 Are You Canadian? Mgmt For For For 5 Are You Canadian? Mgmt For For For Cameron International Corp. Ticker Security ID: Meeting Date Meeting Status CUSIP9 13342B105 05/09/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Michael Patrick Mgmt For For For 1.2 Elect Bruce Wilkinson Mgmt For For For 2 Ratification of Auditor Mgmt For For For Campbell Soup Company Ticker Security ID: Meeting Date Meeting Status CPB CUSIP9 134429109 11/16/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Edmund M. Carpenter Mgmt For For For 1.2 Elect Paul R. Charron Mgmt For For For 1.3 Elect Douglas R. Conant Mgmt For For For 1.4 Elect Bennett Dorrance Mgmt For For For 1.5 Elect Kent B. Foster Mgmt For For For 1.6 Elect Harvey Golub Mgmt For For For 1.7 Elect Randall W. Larrimore Mgmt For For For 1.8 Elect Philip E. Lippincott Mgmt For For For 1.9 Elect Mary Alice D. Malone Mgmt For For For 1.10 Elect Sara Mathew Mgmt For For For 1.11 Elect David C. Patterson Mgmt For For For 1.12 Elect Charles R. Perrin Mgmt For For For 1.13 Elect A. Barry Rand Mgmt For For For 1.14 Elect George Strawbridge, Jr. Mgmt For For For 1.15 Elect Les C. Vinney Mgmt For For For 1.16 Elect Charlotte C. Weber Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 SHAREOWNER PROPOSAL ON ShrHoldr Against Against For SUSTAINABILITY REPORT. Canadian National Railways Company Ticker Security ID: Meeting Date Meeting Status CNIPP CUSIP9 136375102 04/24/2007 Take No Action Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Re-elect Michael Armellino Mgmt For TNA NA 1.2 Re-elect A. Charles Baillie Mgmt For TNA NA 1.3 Re-elect Hugh Bolton Mgmt For TNA NA 1.4 Re-elect J.V. Raymond Cyr Mgmt For TNA NA 1.5 Re-elect Gordon Giffin Mgmt For TNA NA 1.6 Re-elect James Gray Mgmt For TNA NA 1.7 Re-elect E. Hunter Harrison Mgmt For TNA NA 1.8 Re-elect Edith Holiday Mgmt For TNA NA 1.9 Re-elect V. Maureen Kempston Mgmt For TNA NA Darkes 1.10 Re-elect Robert Lee Mgmt For TNA NA 1.11 Re-elect Denis Losier Mgmt For TNA NA 1.12 Re-elect Edward C. Lumley Mgmt For TNA NA 1.13 Re-elect David McLean Mgmt For TNA NA 1.14 Re-elect Robert Pace Mgmt For TNA NA 2 APPOINTMENT OF KPMG LLP AS Mgmt For TNA NA AUDITORS 3 RESOLUTION APPROVING Mgmt For TNA NA AMENDMENTS TO MANAGEMENT LONG-TERM INCENTIVE PLAN 4 SHAREHOLDER PROPOSAL NO. Mgmt Against TNA 1 5 SHAREHOLDER PROPOSAL NO. Mgmt Against TNA 2 Capital One Financial Corp. Ticker Security ID: Meeting Date Meeting Status COFPRC CUSIP9 14040H105 08/22/2006 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Agreement Mgmt For For For 2 Right to Adjourn Meeting Mgmt For For For Caremark RX Inc Ticker Security ID: Meeting Date Meeting Status CMX CUSIP9 141705103 03/16/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Agreement Mgmt For Against Against 2 Right to Adjourn Meeting Mgmt For Against Against Caremark RX Inc Ticker Security ID: Meeting Date Meeting Status CMX CUSIP9 141705103 03/16/2007 Take No Action Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Agreement ShrHoldr TNA NA 2 Right to Adjourn Meeting ShrHoldr TNA NA CB Richard Ellis Group Inc Ticker Security ID: Meeting Date Meeting Status CBG CUSIP9 12497T101 06/01/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Richard Blum Mgmt For For For 1.2 Elect Patrice Marie Daniels Mgmt For For For 1.3 Elect Thomas Daschle Mgmt For For For 1.4 Elect Curtis Feeny Mgmt For For For 1.5 Elect Bradford Freeman Mgmt For For For 1.6 Elect Michael Kantor Mgmt For For For 1.7 Elect Frederic Malek Mgmt For For For 1.8 Elect Robert Sulentic Mgmt For For For 1.9 Elect Jane Su Mgmt For For For 1.10 Elect Brett White Mgmt For For For 1.11 Elect Gary Wilson Mgmt For For For 1.12 Elect Ray Wirta Mgmt For For For 2 RATIFICATION OF INDEPENDENT Mgmt For For For REGISTERED PUBLIC ACCOUNTING FIRM 3 APPROVAL OF THE EXECUTIVE Mgmt For For For INCENTIVE PLAN Celgene Corp. Ticker Security ID: Meeting Date Meeting Status CELG CUSIP9 151020104 06/12/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Sol Barer Mgmt For For For 1.2 Elect Robert Hugin Mgmt For For For 1.3 Elect Michael Casey Mgmt For Withhold Against 1.4 Elect Rodman Drake Mgmt For Withhold Against 1.5 Elect Arthur Hayes, Jr. Mgmt For For For 1.6 Elect Gilla Kaplan Mgmt For For For 1.7 Elect James Loughlin Mgmt For For For 1.8 Elect Richard Morgan Mgmt For For For 1.9 Elect Walter Robb Mgmt For For For 2 Ratification of Auditor Mgmt For For For Cephalon Inc Ticker Security ID: Meeting Date Meeting Status CEPH CUSIP9 156708109 05/17/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Frank Baldino, Jr. Mgmt For For For 1.2 Elect William Egan Mgmt For For For 1.3 Elect Martyn Greenacre Mgmt For For For 1.4 Elect Vaughn Kailian Mgmt For For For 1.5 Elect Kevin Moley Mgmt For For For 1.6 Elect Charles Sanders Mgmt For For For 1.7 Elect Gail Wilensky Mgmt For For For 1.8 Elect Dennis Winger Mgmt For For For 2 Increase in Authorized Shares of Mgmt For For For Common Stock 3 Amendment to the 2004 Equity Mgmt For For For Compensation Plan 4 Ratification of Auditor Mgmt For For For Charles River Laboratories Ticker Security ID: Meeting Date Meeting Status CRL CUSIP9 159864107 05/08/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect James Foster Mgmt For For For 1.2 Elect Stephen Chubb Mgmt For For For 1.3 Elect George Massaro Mgmt For For For 1.4 Elect George Milne Mgmt For For For 1.5 Elect Douglas Rogers Mgmt For For For 1.6 Elect Samuel Thier Mgmt For For For 1.7 Elect William Waltrip Mgmt For For For 2 Adoption of the 2007 Incentive Plan Mgmt For Against Against 3 Ratification of Auditor Mgmt For For For Chattem Inc Ticker Security ID: Meeting Date Meeting Status CHTT CUSIP9 162456107 04/11/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Zan Guerry Mgmt For Withhold Against 1.2 Elect Bill Stacy Mgmt For Withhold Against 2 Clarification of Stock Option and Mgmt For For For Incentive Plans 3 APPROVAL OF AN AMENDMENT Mgmt For Against Against TO THE COMPANY'S STOCK INCENTIVE PLAN-2003. 4 Ratification of Auditor Mgmt For For For Choice Hotels International Inc Ticker Security ID: Meeting Date Meeting Status CHH CUSIP9 169905106 05/01/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect William Jews Mgmt For For For 1.2 Elect John Schwieters Mgmt For For For 1.3 Elect David Sullivan Mgmt For For For 2 Ratification of Auditor Mgmt For For For Circuit City Inc Ticker Security ID: Meeting Date Meeting Status CC CUSIP9 172737108 06/26/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Barbara Feigin Mgmt For For For 1.2 Elect Allen King Mgmt For For For 1.3 Elect Carolyn Woo Mgmt For For For 1.4 Elect James Hardymon Mgmt For For For 2 Ratification of Auditor Mgmt For For For Cisco Systems Inc Ticker Security ID: Meeting Date Meeting Status CSCO CUSIP9 17275R102 11/15/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Carol Bartz Mgmt For For For 1.2 Elect M. Michele Burns Mgmt For For For 1.3 Elect Michael Capellas Mgmt For For For 1.4 Elect Larry Carter Mgmt For For For 1.5 Elect John Chambers Mgmt For For For 1.6 Elect John Hennessy Mgmt For For For 1.7 Elect Richard Kovacevich Mgmt For For For 1.8 Elect Roderick McGeary Mgmt For For For 1.9 Elect Steven West Mgmt For For For 1.10 Elect Jerry Yang Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr Against Against For Performance-Based Equity Compensation 4 Shareholder Proposal Regarding ShrHoldr Against Against For Pay Disparity 5 Shareholder Proposal Regarding an ShrHoldr Against Against For Internet Fragmentantion Report Claires Stores Inc Ticker Security ID: Meeting Date Meeting Status CLEKA CUSIP9 179584107 05/24/2007 Take No Action Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve the Merger Agreement Mgmt For TNA NA 2 Right to Adjourn Meeting Mgmt For TNA NA Coca Cola Company Ticker Security ID: Meeting Date Meeting Status KO CUSIP9 191216100 04/18/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For HERBERT A. ALLEN 2 ELECTION OF DIRECTOR: Mgmt For For For RONALD W. ALLEN 3 ELECTION OF DIRECTOR: Mgmt For For For CATHLEEN P. BLACK 4 ELECTION OF DIRECTOR: Mgmt For For For BARRY DILLER 5 ELECTION OF DIRECTOR: E. Mgmt For For For NEVILLE ISDELL 6 ELECTION OF DIRECTOR: Mgmt For For For DONALD R. KEOUGH 7 ELECTION OF DIRECTOR: Mgmt For For For DONALD F. MCHENRY 8 ELECTION OF DIRECTOR: SAM Mgmt For For For NUNN 9 ELECTION OF DIRECTOR: JAMES Mgmt For For For D. ROBINSON III 10 ELECTION OF DIRECTOR: PETER Mgmt For For For V. UEBERROTH 11 ELECTION OF DIRECTOR: JAMES Mgmt For For For B. WILLIAMS 12 Ratification of Auditor Mgmt For For For 13 APPROVAL OF THE Mgmt For For For PERFORMANCE INCENTIVE PLAN OF THE COCA-COLA COMPANY 14 SHAREOWNER PROPOSAL ShrHoldr Against Against For REGARDING MANAGEMENT COMPENSATION 15 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote 16 SHAREOWNER PROPOSAL ShrHoldr Against Against For REGARDING CHEMICAL AND BIOLOGICAL TESTING 17 Shareholder Proposal Regarding ShrHoldr Against Against For the Study and Report on Extraction of Water in India 18 SHAREOWNER PROPOSAL ShrHoldr Against Against For REGARDING RESTRICTED STOCK Colgate-Palmolive Company Ticker Security ID: Meeting Date Meeting Status CL CUSIP9 194162103 05/03/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: J.T. Mgmt For For For CAHILL 2 ELECTION OF DIRECTOR: J.K. Mgmt For For For CONWAY 3 ELECTION OF DIRECTOR: E.M. Mgmt For For For HANCOCK 4 ELECTION OF DIRECTOR: D.W. Mgmt For For For JOHNSON 5 ELECTION OF DIRECTOR: R.J. Mgmt For For For KOGAN 6 ELECTION OF DIRECTOR: D.E. Mgmt For For For LEWIS 7 ELECTION OF DIRECTOR: R. Mgmt For For For MARK 8 ELECTION OF DIRECTOR: J.P. Mgmt For For For REINHARD 9 Ratification of Auditor Mgmt For For For 10 STOCKHOLDER PROPOSAL ON ShrHoldr Against Against For SPECIAL SHAREHOLDER MEETINGS 11 STOCKHOLDER PROPOSAL ON ShrHoldr Against Against For EXECUTIVE COMPENSATION Continental Airlines Inc Ticker Security ID: Meeting Date Meeting Status CAL CUSIP9 210795308 06/12/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Thomas Barrack, Jr. Mgmt For For For 1.2 Elect Kirbyjon Caldwell Mgmt For For For 1.3 Elect Lawrence Kellner Mgmt For For For 1.4 Elect Douglas McCorkindale Mgmt For For For 1.5 Elect Henry Meyer III Mgmt For For For 1.6 Elect Oscar Munoz Mgmt For For For 1.7 Elect George Parker Mgmt For For For 1.8 Elect Jeffrey Smisek Mgmt For For For 1.9 Elect Karen Williams Mgmt For Withhold Against 1.10 Elect Ronald Woodard Mgmt For For For 1.11 Elect Charles Yamarone Mgmt For For For 2 RATIFICATION OF APPOINTMENT Mgmt For For For OF INDEPENDENT AUDITORS 3 STOCKHOLDER PROPOSAL ShrHoldr Against Against For RELATED TO POLITICAL ACTIVITIES 4 Shareholder Proposal Regarding ShrHoldr Against Against For Performance-Based Equity Compensation 5 PLEASE MARK FOR IF STOCK Mgmt Against OWNED BENEFICIALLY Convergys Corp. Ticker Security ID: Meeting Date Meeting Status CVG CUSIP9 212485106 04/17/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Zoe Baird Mgmt For For For 1.2 Elect Philip Odeen Mgmt For For For 2 TO RATIFY THE APPOINTMENT Mgmt For For For OF THE INDEPENDENT ACCOUNTANTS. 3 TO APPROVE THE ANNUAL Mgmt For For For EXECUTIVE INCENTIVE PLAN. 4 SHAREHOLDER PROPOSAL. ShrHoldr Against Against For Covanta Holding Corporation Ticker Security ID: Meeting Date Meeting Status CVA CUSIP9 22282E102 05/30/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect David Barse Mgmt For For For 1.2 Elect Ronald Broglio Mgmt For For For 1.3 Elect Peter Bynoe Mgmt For For For 1.4 Elect Richard Huber Mgmt For For For 1.5 Elect Anthony Orlando Mgmt For For For 1.6 Elect William Pate Mgmt For For For 1.7 Elect Robert Silberman Mgmt For For For 1.8 Elect Jean Smith Mgmt For For For 1.9 Elect Clayton Yeutter Mgmt For For For 1.10 Elect Samuel Zell Mgmt For For For 2 Ratification of Auditor Mgmt For For For Coventry Healthcare Inc Com Ticker Security ID: Meeting Date Meeting Status CVH CUSIP9 222862104 05/17/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect L. Dale Crandall Mgmt For Withhold Against 1.2 Elect Elizabeth Tallett Mgmt For Withhold Against 1.3 Elect Allen Wise Mgmt For For For 2 Ratification of Auditor Mgmt For For For Cummins Inc Ticker Security ID: Meeting Date Meeting Status CMI CUSIP9 231021106 05/08/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For ROBERT J. DARNALL 2 ELECTION OF DIRECTOR: JOHN Mgmt For For For M. DEUTCH 3 ELECTION OF DIRECTOR: Mgmt For For For ALEXIS M. HERMAN 4 ELECTION OF DIRECTOR: F. Mgmt For For For JOSEPH LOUGHREY 5 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM I. MILLER 6 ELECTION OF DIRECTOR: Mgmt For For For GEORGIA R. NELSON 7 ELECTION OF DIRECTOR: Mgmt For For For THEODORE M. SOLSO 8 ELECTION OF DIRECTOR: CARL Mgmt For For For WARE 9 ELECTION OF DIRECTOR: J. Mgmt For For For LAWRENCE WILSON 10 Ratification of Auditor Mgmt For For For 11 PROPOSAL TO AMEND 2003 Mgmt For For For STOCK INCENTIVE PLAN. 12 PROPOSAL TO AMEND Mgmt For For For RESTATED ARTICLES OF INCORPORATION. CVS Corp. Ticker Security ID: Meeting Date Meeting Status CVS CUSIP9 126650100 05/09/2007 Take No Action Meeting Type Country of Trade Consent United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Shareholder Proposal Regarding ShrHoldr Against TNA Stock Option Policy CVS Corp. Ticker Security ID: Meeting Date Meeting Status CVS CUSIP9 126650100 05/09/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: EDWIN Mgmt For Against Against M. BANKS 2 ELECTION OF DIRECTOR: C. Mgmt For Against Against DAVID BROWN II 3 ELECTION OF DIRECTOR: E. Mgmt For Against Against MAC CRAWFORD 4 ELECTION OF DIRECTOR: DAVID Mgmt For For For W. DORMAN 5 ELECTION OF DIRECTOR: Mgmt For Against Against KRISTEN E. GIBNEY WILLIAMS 6 ELECTION OF DIRECTOR: Mgmt For Against Against ROGER L. HEADRICK 7 ELECTION OF DIRECTOR: Mgmt For For For MARIAN L. HEARD 8 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM H. JOYCE 9 ELECTION OF DIRECTOR: JEAN- Mgmt For Against Against PIERRE MILLON 10 ELECTION OF DIRECTOR: Mgmt For For For TERRENCE MURRAY 11 ELECTION OF DIRECTOR: C.A. Mgmt For Against Against LANCE PICCOLO 12 ELECTION OF DIRECTOR: SHELI Mgmt For For For Z. ROSENBERG 13 ELECTION OF DIRECTOR: Mgmt For For For THOMAS M. RYAN 14 ELECTION OF DIRECTOR: Mgmt For For For RICHARD J. SWIFT 15 Ratification of Auditor Mgmt For For For 16 PROPOSAL TO ADOPT THE Mgmt For For For COMPANY'S 2007 EMPLOYEE STOCK PURCHASE PLAN. 17 PROPOSAL TO ADOPT THE Mgmt For For For COMPANY'S 2007 INCENTIVE PLAN. 18 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REGARDING LIMITS ON CEO COMPENSATION. 19 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REGARDING SEPARATION OF THE ROLES OF CHAIRMAN AND CEO. 20 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REGARDING SUSTAINABILITY REPORTING BY THE COMPANY. 21 Shareholder Proposal Regarding ShrHoldr Against For Against Compensation Consultants 22 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REGARDING THE COMPANY'S POLICY ON STOCK OPTION GRANTS. Danaher Corp. Ticker Security ID: Meeting Date Meeting Status DHR CUSIP9 235851102 05/15/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Steven Rales Mgmt For Withhold Against 1.2 Elect John Schwieters Mgmt For Withhold Against 1.3 Elect Alan Spoon Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 Increase Authorized Shares Mgmt For For For 4 TO APPROVE THE 2007 STOCK Mgmt For For For INCENTIVE PLAN. 5 TO APPROVE THE 2007 Mgmt For For For EXECUTIVE CASH INCENTIVE COMPENSATION PLAN. 6 Amendment to Executive Deferred Mgmt For For For Incentive Program 7 Shareholder Proposal Regarding ShrHoldr Against Against For Senior Executive Equity Compensation Darden Restaurants Inc Ticker Security ID: Meeting Date Meeting Status DRI CUSIP9 237194105 09/15/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Leonard Berry Mgmt For Withhold Against 1.2 Elect Odie Donald Mgmt For Withhold Against 1.3 Elect David Hughes Mgmt For Withhold Against 1.4 Elect Charles Ledsinger, Jr. Mgmt For Withhold Against 1.5 Elect William Lewis, Jr. Mgmt For Withhold Against 1.6 Elect Connie Mack, III Mgmt For Withhold Against 1.7 Elect Andrew Madsen Mgmt For Withhold Against 1.8 Elect Clarence Otis Jr. Mgmt For Withhold Against 1.9 Elect Michael Rose Mgmt For Withhold Against 1.10 Elect Maria Sastre Mgmt For Withhold Against 1.11 Elect Jack Smith Mgmt For Withhold Against 1.12 Elect Blaine Sweatt, III Mgmt For Withhold Against 1.13 Elect Rita Wilson Mgmt For Withhold Against 2 TO APPROVE THE AMENDED Mgmt For For For DARDEN RESTAURANTS, INC. 2 3 Ratification of Auditor Mgmt For For For 4 Shareholder Proposal Regarding ShrHoldr Against Against For Majority Vote Standard Dollar Tree Stores Inc Ticker Security ID: Meeting Date Meeting Status DLTR CUSIP9 256747106 06/21/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect H. Ray Compton Mgmt For For For 1.2 Elect Bob Sasser Mgmt For For For 1.3 Elect Alan Wurtzel Mgmt For For For 2 SHAREHOLDER PROPOSAL ShrHoldr Against For Against Domino's Pizza Inc Ticker Security ID: Meeting Date Meeting Status DPZ CUSIP9 25754A201 04/24/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Robert Rosenberg Mgmt For For For 1.2 Elect Dennis Hightower Mgmt For For For 2 Ratification of Auditor Mgmt For For For Dover Corp. Ticker Security ID: Meeting Date Meeting Status DOV CUSIP9 260003108 04/17/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect David Benson Mgmt For For For 1.2 Elect Robert Cremin Mgmt For For For 1.3 Elect Jean-Pierre Ergas Mgmt For For For 1.4 Elect Kristiane Graham Mgmt For For For 1.5 Elect Ronald Hoffman Mgmt For For For 1.6 Elect James Koley Mgmt For For For 1.7 Elect Richard Lochridge Mgmt For For For 1.8 Elect Thomas Reece Mgmt For For For 1.9 Elect Bernard Rethore Mgmt For For For 1.10 Elect Michael Stubbs Mgmt For For For 1.11 Elect Mary Winston Mgmt For For For 2 A SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING A SUSTAINABILITY REPORT. 3 TO TRANSACT SUCH OTHER Mgmt For Against Against BUSINESS AS MAY PROPERLY COME BEFORE THE MEETING. Dress Barn Inc Ticker Security ID: Meeting Date Meeting Status DBRN CUSIP9 261570105 11/29/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect John Usdan Mgmt For Withhold Against 1.2 Elect Randy L. Pearce Mgmt For Withhold Against Dun & Bradstreet Corp. Ticker Security ID: Meeting Date Meeting Status DNB CUSIP9 26483E100 05/02/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect John Alden Mgmt For For For 1.2 Elect Christopher Coughlin Mgmt For For For 1.3 Elect Victor Pelson Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 APPROVE AN AMENDMENT TO Mgmt For For For THE NON-EMPLOYEE DIRECTORS STOCK INCENTIVE PLAN. Eagle Materials Inc. Ticker Security ID: Meeting Date Meeting Status EXP Cusip 26969P108 07/27/2006 Voted Meeting Type Country of Trade Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Director F. William Barnett Mgmt For For For 1.2 Elect Director O.G. Dagnan Mgmt For For For 1.3 Elect Director David W. Quinn Mgmt For For For 2 Ratify Auditors Mgmt For For For Edwards Lifesciences Corp. Ticker Security ID: Meeting Date Meeting Status EW CUSIP9 28176E108 05/10/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Robert Ingram Mgmt For Withhold Against 1.2 Elect Vernon Loucks, Jr. Mgmt For For For 2 Long-term Stock Incentive Mgmt For Against Against Compensation Program 3 2001 Employee Stock Purchase Mgmt For For For Plan 4 Ratification of Auditor Mgmt For For For Emulex Corp. Ticker Security ID: Meeting Date Meeting Status ELX CUSIP9 292475209 11/30/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Fred Cox Mgmt For For For 1.2 Elect Michael Downey Mgmt For For For 1.3 Elect Bruce Edwards Mgmt For For For 1.4 Elect Paul Folino Mgmt For For For 1.5 Elect Robert Goon Mgmt For For For 1.6 Elect Don Lyle Mgmt For For For 1.7 Elect James McCluney Mgmt For For For 1.8 Elect Dean Yoost Mgmt For For For 2 Amendment to the 2005 Equity Mgmt For Against Against Incentive Plan 3 Amendment to the 1997 Stock Mgmt For Against Against Award Plan 4 RATIFICATION OF SELECTION OF Mgmt For For For KPMG LLP AS INDEPENDENT AUDITORS. EOG Resources Inc Ticker Security ID: Meeting Date Meeting Status EOG CUSIP9 26875P101 04/24/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect George Alcorn Mgmt For For For 1.2 Elect Charles Crisp Mgmt For For For 1.3 Elect Mark Papa Mgmt For For For 1.4 Elect Edmund Segner, III Mgmt For For For 1.5 Elect William Stevens Mgmt For For For 1.6 Elect H. Leighton Steward Mgmt For For For 1.7 Elect Donald Textor Mgmt For For For 1.8 Elect Frank Wisner Mgmt For For For 2 Ratification of Auditor Mgmt For For For Expressjet Holdings 144A Ticker Security ID: Meeting Date Meeting Status XJT CUSIP9 30218U108 05/23/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Kim Fadel Mgmt For For For 1.2 Elect Judith Haberkorn Mgmt For For For 1.3 Elect Salvatore Badalamenti Mgmt For For For 2 APPROVAL OF EXPRESSJET Mgmt For For For HOLDINGS, INC. 2007 STOCK INCENTIVE PLAN. 3 Ratification of Auditor Mgmt For For For 4 Held by Non U.S. Citizen Mgmt Against For Against Exxon Mobil Corp. Ticker Security ID: Meeting Date Meeting Status XOM CUSIP9 30231G102 05/30/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Michael Boskin Mgmt For For For 1.2 Elect William George Mgmt For For For 1.3 Elect James Houghton Mgmt For For For 1.4 Elect William Howell Mgmt For For For 1.5 Elect Reatha King Mgmt For For For 1.6 Elect Philip Lippincott Mgmt For For For 1.7 Elect Marilyn Nelson Mgmt For For For 1.8 Elect Samuel Palmisano Mgmt For For For 1.9 Elect Steven Reinemund Mgmt For For For 1.10 Elect Walter Shipley Mgmt For For For 1.11 Elect J. Stephen Simon Mgmt For For For 1.12 Elect Rex Tillerson Mgmt For For For 2 RATIFICATION OF INDEPENDENT Mgmt For For For AUDITORS () 3 CUMULATIVE VOTING () ShrHoldr Against Against For 4 SPECIAL SHAREHOLDER ShrHoldr Against Against For MEETINGS () 5 BOARD CHAIRMAN AND CEO ShrHoldr Against Against For () 6 DIVIDEND STRATEGY () ShrHoldr Against Against For 7 SHAREHOLDER ADVISORY VOTE ShrHoldr Against Against For ON EXECUTIVE COMPENSATION () 8 CEO COMPENSATION ShrHoldr Against Against For DECISIONS () 9 EXECUTIVE COMPENSATION ShrHoldr Against Against For REPORT () 10 EXECUTIVE COMPENSATION ShrHoldr Against Against For LIMIT () 11 INCENTIVE PAY RECOUPMENT ShrHoldr Against For Against () 12 POLITICAL CONTRIBUTIONS ShrHoldr Against Against For REPORT () 13 AMENDMENT OF EEO POLICY ShrHoldr Against Against For () 14 COMMUNITY ENVIRONMENTAL ShrHoldr Against Against For IMPACT () 15 GREENHOUSE GAS EMISSIONS ShrHoldr Against Against For GOALS () 16 CO2 INFORMATION AT THE PUMP ShrHoldr Against Against For () 17 RENEWABLE ENERGY ShrHoldr Against Against For INVESTMENT LEVELS () Fair Isaac Corp. Ticker Security ID: Meeting Date Meeting Status FICDL CUSIP9 303250104 02/12/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect A. George Battle Mgmt For For For 1.2 Elect Andrew Cecere Mgmt For For For 1.3 Elect Tony J. Christianson Mgmt For For For 1.4 Elect Guy R. Henshaw Mgmt For For For 1.5 Elect Alex W. Hart Mgmt For For For 1.6 Elect Margaret L. Taylor Mgmt For For For 1.7 Elect William J. Lansing Mgmt For For For 2 Ratification of Auditor Mgmt For For For FOMENTO ECONOMICO MEXICANO SA DE CV Ticker Security ID: Meeting Date Meeting Status FMX CUSIP9 344419106 03/29/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Presentation of Accounts and Mgmt For For For Reports 2 Report on Tax Compliance Mgmt For For For 3 Allocation of Profits/Dividends Mgmt For For For 4 Authority to Repurchase Shares Mgmt For For For 5 DIVIDE ALL THE SERIES B AND Mgmt For For For SERIES D SHARES OF STOCK OUTSTANDING. 6 ELECTION OF MEMBERS OF THE Mgmt For Against Against BOARD OF DIRECTORS. 7 Election of Board Committees; Fees Mgmt For For For 8 APPOINTMENT OF DELEGATES Mgmt For Abstain NA FOR THE SHAREHOLDERS MEETING. 9 MINUTES OF THE Mgmt For For For SHAREHOLDERS MEETING. FOMENTO ECONOMICO MEXICANO SA DE CV Ticker Security ID: Meeting Date Meeting Status FMX CUSIP9 344419106 12/07/2006 Take No Action Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Amendments to Articles Mgmt For TNA NA 2 Election of Meeting Delegates Mgmt For TNA NA (Special Meeting) 3 MINUTES OF THE Mgmt For TNA NA SHAREHOLDERS MEETING. 4 Election of Directors; Fees Mgmt For TNA NA 5 Establishment of Audit and Mgmt For TNA NA Corporate Governance Committees 6 Election of Meeting Delegates Mgmt For TNA NA (Annual Meeting) 7 MINUTES OF THE Mgmt For TNA NA SHAREHOLDERS MEETING. Freeport-McMoran Copper & Gold Ticker Security ID: Meeting Date Meeting Status FCXPRA CUSIP9 35671D857 03/14/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Amendment to the Certificate of Mgmt For For For Incorporation 2 Approval of the Merger Agreement Mgmt For For For 3 Right to Adjourn Meeting Mgmt For For For Freescale Semiconductor Inc Ticker Security ID: Meeting Date Meeting Status FSL CUSIP9 35687M206 11/13/2006 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Agreement Mgmt For For For 2 Right to Adjourn Meeting Mgmt For For For Freightcar America Ticker Security ID: Meeting Date Meeting Status RAIL CUSIP9 357023100 05/15/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Christian Ragot Mgmt For For For 1.2 Elect William Gehl Mgmt For For For 2 Ratification of Auditor Mgmt For For For Frontier Oil Corp. Commerce Ticker Security ID: Meeting Date Meeting Status FTO CUSIP9 35914P105 04/24/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect James Gibbs Mgmt For For For 1.2 Elect Douglas Bech Mgmt For For For 1.3 Elect G. Clyde Buck Mgmt For For For 1.4 Elect T. Michael Dossey Mgmt For For For 1.5 Elect James Lee Mgmt For For For 1.6 Elect Paul Loyd Jr. Mgmt For For For 1.7 Elect Michael Rose Mgmt For For For 2 Ratification of Auditor Mgmt For For For General Cable Corp. Ticker Security ID: Meeting Date Meeting Status BGC CUSIP9 369300108 05/10/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect John Welsh Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Increase in Authorized Common Mgmt For For For Stock General Dynamics Ticker Security ID: Meeting Date Meeting Status GD CUSIP9 369550108 05/02/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: N.D. Mgmt For For For CHABRAJA 2 ELECTION OF DIRECTOR: J.S. Mgmt For For For CROWN 3 ELECTION OF DIRECTOR: W.P. Mgmt For For For FRICKS 4 ELECTION OF DIRECTOR: C.H. Mgmt For For For GOODMAN 5 ELECTION OF DIRECTOR: J.L. Mgmt For For For JOHNSON 6 ELECTION OF DIRECTOR: G.A. Mgmt For For For JOULWAN 7 ELECTION OF DIRECTOR: P.G. Mgmt For For For KAMINSKI 8 ELECTION OF DIRECTOR: J.M. Mgmt For For For KEANE 9 ELECTION OF DIRECTOR: D.J. Mgmt For For For LUCAS 10 ELECTION OF DIRECTOR: L.L. Mgmt For For For LYLES 11 ELECTION OF DIRECTOR: C.E. Mgmt For For For MUNDY, JR. 12 ELECTION OF DIRECTOR: R. Mgmt For For For WALMSLEY 13 SELECTION OF INDEPENDENT Mgmt For For For AUDITORS 14 SHAREHOLDER PROPOSAL ShrHoldr Against Against For WITH REGARD TO PAY-FOR- SUPERIOR-PERFORMANCE STANDARD 15 SHAREHOLDER PROPOSAL ShrHoldr Against Against For WITH REGARD TO PERFORMANCE BASED STOCK OPTIONS Genlyte Group Inc Ticker Security ID: Meeting Date Meeting Status GLYT CUSIP9 372302109 04/19/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Larry Powers Mgmt For Withhold Against 1.2 Elect Zia Eftekhar Mgmt For Withhold Against 1.3 Elect William Trotman Mgmt For Withhold Against Genzyme Corp. Ticker Security ID: Meeting Date Meeting Status GZTR CUSIP9 372917104 05/24/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Douglas Berthiaume Mgmt For For For 1.2 Elect Gail Boudreaux Mgmt For For For 2 Amendment to the 2004 Equity Mgmt For Against Against Incentive Plan 3 A PROPOSAL TO APPROVE THE Mgmt For For For 2 4 Amendment to the 1999 Employee Mgmt For For For Stock Purchase Plan 5 Adoption of Majority Voting for the Mgmt For For For Election of Directors 6 A PROPOSAL TO RATIFY THE Mgmt For For For SELECTION OF INDEPENDENT AUDITORS FOR 2007. 7 Shareholder Proposal Regarding ShrHoldr Against Against For Approval of Executive Compensation Global Payments Inc Ticker Security ID: Meeting Date Meeting Status GPN CUSIP9 37940X102 09/27/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Alex Hart Mgmt For For For 1.2 Elect William Jacobs Mgmt For For For 1.3 Elect Alan Silberstein Mgmt For For For 1.4 Elect Ruth Ann Marshall Mgmt For For For Goldman Sachs Group Inc Ticker Security ID: Meeting Date Meeting Status GS CUSIP9 38141G104 03/27/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: LLOYD Mgmt For For For C. BLANKFEIN 2 ELECTION OF DIRECTOR: LORD Mgmt For For For BROWNE OF MADINGLEY 3 ELECTION OF DIRECTOR: JOHN Mgmt For For For H. BRYAN 4 ELECTION OF DIRECTOR: GARY Mgmt For For For D. COHN 5 ELECTION OF DIRECTOR: CLAES Mgmt For For For DAHLBACK 6 ELECTION OF DIRECTOR: Mgmt For For For STEPHEN FRIEDMAN 7 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM W. GEORGE 8 ELECTION OF DIRECTOR: RAJAT Mgmt For For For K. GUPTA 9 ELECTION OF DIRECTOR: JAMES Mgmt For For For A. JOHNSON 10 ELECTION OF DIRECTOR: LOIS Mgmt For For For D. JULIBER 11 ELECTION OF DIRECTOR: Mgmt For For For EDWARD M. LIDDY 12 ELECTION OF DIRECTOR: RUTH Mgmt For For For J. SIMMONS 13 ELECTION OF DIRECTOR: JON Mgmt For For For WINKELRIED 14 Ratification of Auditor Mgmt For For For 15 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING A CHARITABLE CONTRIBUTIONS REPORT 16 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING A SUSTAINABILITY REPORT 17 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING STOCK OPTIONS Google Inc Ticker Security ID: Meeting Date Meeting Status GOOG CUSIP9 38259P508 05/10/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Eric Schmidt Mgmt For Withhold Against 1.2 Elect Sergey Brin Mgmt For Withhold Against 1.3 Elect Larry Page Mgmt For Withhold Against 1.4 Elect L. John Doerr Mgmt For Withhold Against 1.5 Elect John Hennessy Mgmt For Withhold Against 1.6 Elect Arthur Levinson Mgmt For Withhold Against 1.7 Elect Ann Mather Mgmt For Withhold Against 1.8 Elect Paul Otellini Mgmt For Withhold Against 1.9 Elect K. Shriram Mgmt For Withhold Against 1.10 Elect Shirley Tilghman Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2004 Stock Plan Mgmt For Against Against 4 APPROVAL OF GOOGLE S Mgmt For For For EXECUTIVE BONUS PLAN. 5 Shareholder Proposal Regarding ShrHoldr Against Against For Free Access to the Internet Grey Wolf Inc Ticker Security ID: Meeting Date Meeting Status GW CUSIP9 397888108 05/15/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Robert Rose Mgmt For For For 1.2 Elect Trevor Turbidy Mgmt For For For 2 Amendment to the 2003 Incentive Mgmt For For For Plan 3 Increase in Authorized Common Mgmt For For For Stock Guess Inc Ticker Security ID: Meeting Date Meeting Status GES CUSIP9 401617105 06/18/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Paul Marciano Mgmt For For For 1.2 Elect Anthony Chidoni Mgmt For For For 1.3 Elect Judith Blumenthal Mgmt For For For 2 Ratification of Auditor Mgmt For For For Harley-Davidson Inc Ticker Security ID: Meeting Date Meeting Status HOG CUSIP9 412822108 04/28/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Barry Allen Mgmt For For For 1.2 Elect Richard Beattie Mgmt For For For 1.3 Elect Judson Green Mgmt For For For 2 Ratification of Auditor Mgmt For For For Harman International Industries Inc Ticker Security ID: Meeting Date Meeting Status HAR CUSIP9 413086109 11/02/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Edward H. Meyer Mgmt For For For 1.2 Elect Gina Harman Mgmt For For For Harris Corp. Ticker Security ID: Meeting Date Meeting Status HRS CUSIP9 413875105 10/27/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Terry D. Growcock Mgmt For For For 1.2 Elect Leslie F. Kenne Mgmt For For For 1.3 Elect David B. Rickard Mgmt For For For 1.4 Elect Gregory T. Swienton Mgmt For For For 2 Ratification of Auditor Mgmt For For For Hewlett-Packard Company Ticker Security ID: Meeting Date Meeting Status HPQ CUSIP9 428236103 03/14/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: L.T. Mgmt For For For BABBIO, JR. 2 ELECTION OF DIRECTOR: S.M. Mgmt For For For BALDAUF 3 ELECTION OF DIRECTOR: R.A. Mgmt For For For HACKBORN 4 ELECTION OF DIRECTOR: J.H. Mgmt For For For HAMMERGREN 5 ELECTION OF DIRECTOR: M.V. Mgmt For For For HURD 6 ELECTION OF DIRECTOR: R.L. Mgmt For For For RYAN 7 ELECTION OF DIRECTOR: L.S. Mgmt For For For SALHANY 8 ELECTION OF DIRECTOR: G.K. Mgmt For For For THOMPSON 9 Ratification of Auditor Mgmt For For For 10 Shareholder Proposal Regarding Mgmt Against Against For Proxy Access 11 STOCKHOLDER PROPOSAL ShrHoldr Against Against For ENTITLED SEPARATE THE ROLES OF CEO AND CHAIRMAN 12 Shareholder Proposal Regarding ShrHoldr Against For Against Poison Pills 13 STOCKHOLDER PROPOSAL ShrHoldr Against Against For ENTITLED LINK PAY TO PERFORMANCE Hologic Inc Ticker Security ID: Meeting Date Meeting Status HOLX CUSIP9 436440101 03/06/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect John Cumming Mgmt For For For 1.2 Elect Laurie Fajardo Mgmt For For For 1.3 Elect Irwin Jacobs Mgmt For For For 1.4 Elect David LaVance, Jr. Mgmt For For For 1.5 Elect Nancy Leaming Mgmt For For For 1.6 Elect Arthur Lerner Mgmt For For For 1.7 Elect Lawrence Levy Mgmt For For For 1.8 Elect Glenn Muir Mgmt For For For 1.9 Elect Jay Stein Mgmt For For For Humana Inc Ticker Security ID: Meeting Date Meeting Status HUM CUSIP9 444859102 04/26/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 THE ELECTION OF DIRECTOR: Mgmt For For For DAVID A. JONES, JR. 2 THE ELECTION OF DIRECTOR: Mgmt For For For FRANK A. D AMELIO. 3 THE ELECTION OF DIRECTOR: Mgmt For For For W. ROY DUNBAR. 4 THE ELECTION OF DIRECTOR: Mgmt For For For KURT J. HILZINGER. 5 THE ELECTION OF DIRECTOR: Mgmt For For For MICHAEL B. MCCALLISTER. 6 THE ELECTION OF DIRECTOR: Mgmt For For For JAMES J. O BRIEN. 7 THE ELECTION OF DIRECTOR: Mgmt For For For W. ANN REYNOLDS, PH.D. 8 THE ELECTION OF DIRECTOR: Mgmt For For For JAMES O. ROBBINS. 9 Ratification of Auditor Mgmt For For For IAC/Interactivecorp Ticker Security ID: Meeting Date Meeting Status IACIP CUSIP9 44919P300 06/13/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect William Berkman Mgmt For For For 1.2 Elect Edgar Bronfman, Jr. Mgmt For For For 1.3 Elect Barry Diller, Sr. Mgmt For For For 1.4 Elect Victor A. Kaufman Mgmt For For For 1.5 Elect Donald Keough Mgmt For For For 1.6 Elect Bryan Lourd Mgmt For For For 1.7 Elect John Malone Mgmt For Withhold Against 1.8 Elect Arthur Martinez Mgmt For For For 1.9 Elect Steven Rattner Mgmt For For For 1.10 Elect Gen. H. Norman Schwarzkopf Mgmt For For For 1.11 Elect Alan Spoon Mgmt For For For 1.12 Elect Diane Von Furstenberg Mgmt For For For 2 Ratification of Auditor Mgmt For For For Imclone Systems Inc Ticker Security ID: Meeting Date Meeting Status IMCL CUSIP9 45245W109 09/20/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Andrew Bodnar Mgmt For Withhold Against 1.2 Elect William Crouse Mgmt For Withhold Against 1.3 Elect Alexander Denner Mgmt For Withhold Against 1.4 Elect Vincent DeVita Jr. Mgmt For Withhold Against 1.5 Elect John Fazio Mgmt For Withhold Against 1.6 Elect Joseph Fischer Mgmt For Withhold Against 1.7 Elect Carl Icahn Mgmt For Withhold Against 1.8 Elect David Kies Mgmt For Withhold Against 1.9 Elect William Miller Mgmt For Withhold Against 1.10 Elect Richard Mulligan Mgmt For Withhold Against 1.11 Elect David Sidransky Mgmt For Withhold Against 1.12 Elect Charles Woler Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 APPROVAL OF THE IMCLONE Mgmt For Against Against SYSTEMS INCORPORATED 2006 STOCK INCENTIVE PLAN. Ingram Micro Inc Ticker Security ID: Meeting Date Meeting Status IM CUSIP9 457153104 06/06/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Orrin H. Ingram, II Mgmt For Withhold Against 1.2 Elect Michael Smith Mgmt For Withhold Against 1.3 Elect Gregory M. Spierkel Mgmt For Withhold Against 1.4 Elect Joe Wyatt Mgmt For Withhold Against 1.5 Elect Lisa Heisz Mgmt For Withhold Against Interdigital Communications Corp. Ticker Security ID: Meeting Date Meeting Status IDCC CUSIP9 45866A105 06/07/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Robert Roath Mgmt For Withhold Against 1.2 Elect Robert Shaner Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For Abstain NA Intuit Inc Ticker Security ID: Meeting Date Meeting Status INTU CUSIP9 461202103 12/15/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Stephen Bennett Mgmt For For For 1.2 Elect Christopher Brody Mgmt For For For 1.3 Elect William Campbell Mgmt For For For 1.4 Elect Scott Cook Mgmt For For For 1.5 Elect L. John Doerr Mgmt For For For 1.6 Elect Diane Greene Mgmt For For For 1.7 Elect Michael Hallman Mgmt For For For 1.8 Elect Dennis Powell Mgmt For For For 1.9 Elect Stratton Sclavos Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 APPROVE THE AMENDMENT TO Mgmt For Against Against OUR 2 PLAN. 4 APPROVE THE AMENDMENT TO Mgmt For For For OUR EMPLOYEE STOCK PURCHASE PLAN. INVENTIV HEALTH INC Ticker Security ID: Meeting Date Meeting Status VTIV CUSIP9 46122E105 06/12/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Eran Broshy Mgmt For For For 1.2 Elect John Harris Mgmt For For For 1.3 Elect Terrell Herring Mgmt For For For 1.4 Elect Mark Jennings Mgmt For For For 1.5 Elect Per Lofberg Mgmt For For For 1.6 Elect A. Clayton Perfall Mgmt For For For 1.7 Elect Craig Saxton Mgmt For For For 1.8 Elect R. Blane Walter Mgmt For For For 2 Ratification of Auditor Mgmt For For For Invitrogen Corp. Ticker Security ID: Meeting Date Meeting Status IVGN CUSIP9 46185R100 04/19/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Per A. Peterson, Ph.D. Mgmt For For For 1.2 Elect Bradley G. Lorimier Mgmt For For For 1.3 Elect Raymond V. Dittamore Mgmt For For For 1.4 Elect David C. U'Prichard, Ph.D. Mgmt For For For 2 Ratification of Auditor Mgmt For For For Jack In The Box Inc Ticker Security ID: Meeting Date Meeting Status JBX CUSIP9 466367109 02/16/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Michael Alpert Mgmt For For For 1.2 Elect George Fellows Mgmt For For For 1.3 Elect Anne Gust Mgmt For For For 1.4 Elect Alice Hayes, Ph.D. Mgmt For For For 1.5 Elect Murray Hutchison Mgmt For For For 1.6 Elect Linda Lang Mgmt For For For 1.7 Elect Michael Murphy Mgmt For For For 1.8 Elect David Tehle Mgmt For For For 2 Ratification of Auditor Mgmt For For For Jacobs Engineering Ticker Security ID: Meeting Date Meeting Status JEC CUSIP9 469814107 01/25/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Robert Davidson Jr. Mgmt For For For 1.2 Elect Edward Fritzky Mgmt For For For 1.3 Elect Robert Gwyn Mgmt For For For 1.4 Elect Benjamin Montoya Mgmt For For For 2 Increase in Authorized Common Mgmt For For For Stock 3 Amendment to the Certificate of Mgmt For For For Incorporation 4 Ratification of Auditor Mgmt For For For JLG Industries Inc Ticker Security ID: Meeting Date Meeting Status JLG CUSIP9 466210101 12/04/2006 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Merger/Acquisition Mgmt For For For 2 Right to Adjourn Meeting Mgmt For For For 3 Transaction of Other Business Mgmt For Against Against Jones Lang Lasalle Inc Ticker Security ID: Meeting Date Meeting Status JLL CUSIP9 48020Q107 05/30/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Henri-Claude de Bettignies Mgmt For For For 1.2 Elect Darryl Hartley-Leonard Mgmt For For For 1.3 Elect Sir Derek Higgs Mgmt For For For 1.4 Elect Lauralee Martin Mgmt For For For 1.5 Elect Alain Monie Mgmt For For For 1.6 Elect Thomas Theobald Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the Stock Award and Mgmt For For For Incentive Plan JP Morgan Chase & Company Ticker Security ID: Meeting Date Meeting Status JPM CUSIP9 46625H100 05/15/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Crandall Bowles Mgmt For For For 1.2 Elect Stephen Burke Mgmt For For For 1.3 Elect James Crown Mgmt For For For 1.4 Elect James Dimon Mgmt For For For 1.5 Elect Ellen Futter Mgmt For For For 1.6 Elect William Gray, III Mgmt For For For 1.7 Elect Laban Jackson, Jr. Mgmt For For For 1.8 Elect Robert Lipp Mgmt For For For 1.9 Elect David Novak Mgmt For For For 1.10 Elect Lee Raymond Mgmt For For For 1.11 Elect William Weldon Mgmt For For For 2 APPOINTMENT OF Mgmt For For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 3 STOCK OPTIONS ShrHoldr Against Against For 4 PERFORMANCE-BASED ShrHoldr Against Against For RESTRICTED STOCK 5 EXECUTIVE COMPENSATION ShrHoldr Against Against For APPROVAL 6 SEPARATE CHAIRMAN ShrHoldr Against Against For 7 CUMULATIVE VOTING ShrHoldr Against Against For 8 MAJORITY VOTING FOR ShrHoldr Against Against For DIRECTORS 9 POLITICAL CONTRIBUTIONS ShrHoldr Against Against For REPORT 10 SLAVERY APOLOGY REPORT ShrHoldr Against Against For Kinetic Concepts, Inc. Ticker Security ID: Meeting Date Meeting Status KNCI CUSIP9 49460W208 05/22/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect David Simpson Mgmt For For For 1.2 Elect Catherine Burzik Mgmt For For For 1.3 Elect Ronald Dollens Mgmt For For For 1.4 Elect John Byrnes Mgmt For For For 1.5 Elect Harry Jacobson, M.D. Mgmt For For For 2 Ratification of Auditor Mgmt For For For Komag Inc Ticker Security ID: Meeting Date Meeting Status KMAGQ CUSIP9 500453204 05/23/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Paul Brahe Mgmt For For For 1.2 Elect Kenneth Swimm Mgmt For For For 1.3 Elect Michael Workman Mgmt For For For 2 Ratification of Auditor Mgmt For For For L3 Communications Holdings Inc Ticker Security ID: Meeting Date Meeting Status LLL CUSIP9 502424104 04/24/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Michael Strianese Mgmt For For For 1.2 Elect Claude Canizares Mgmt For For For 1.3 Elect Thomas Corcoran Mgmt For For For 1.4 Elect Alan Washkowitz Mgmt For For For 2 Ratification of Auditor Mgmt For For For Laboratory Corp American Ticker Security ID: Meeting Date Meeting Status LH CUSIP9 50540R409 05/16/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Thomas Mac Mahon Mgmt For For For 1.2 Elect Kerrii Anderson Mgmt For For For 1.3 Elect Jean-Luc Bélingard Mgmt For For For 1.4 Elect David King Mgmt For For For 1.5 Elect Wendy Lane Mgmt For For For 1.6 Elect Robert Mittelstaedt, Jr. Mgmt For For For 1.7 Elect Arthur Rubenstein Mgmt For For For 1.8 Elect Bradford Smith Mgmt For For For 1.9 Elect M. Weikel Mgmt For For For 1.10 Elect R. Sanders Williams Mgmt For For For 2 Ratification of Auditor Mgmt For For For Lam Research Corp. Ticker Security ID: Meeting Date Meeting Status LRCX CUSIP9 512807108 11/02/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect James P. Bagley Mgmt For For For 1.2 Elect David G. Arscott Mgmt For For For 1.3 Elect Robert M. Berdahl Mgmt For For For 1.4 Elect Richard J. Elkus, Jr. Mgmt For For For 1.5 Elect Jack R. Harris Mgmt For For For 1.6 Elect Grant M. Inman Mgmt For For For 1.7 Elect Catherine P. Lego Mgmt For For For 1.8 Elect Stephen G. Newberry Mgmt For For For 1.9 Elect Seiichi Watanabe Mgmt For For For 1.10 Elect Patricia S. Wolpert Mgmt For For For 2 PROPOSAL TO APPROVE THE Mgmt For For For AMENDMENT TO THE LAM 2004 EXECUTIVE INCENTIVE PLAN. 3 PROPOSAL TO APPROVE THE Mgmt For For For ADOPTION OF THE LAM 2007 STOCK INCENTIVE PLAN. 4 Ratification of Auditor Mgmt For For For Lazard Limited Ticker Security ID: Meeting Date Meeting Status LAZ CUSIP9 G54050102 05/08/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Ellis Jones Mgmt For Withhold Against 1.2 Elect Anthony Orsatelli Mgmt For Withhold Against 1.3 Elect Hal Scott Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For Legg Mason, Inc. Ticker Security ID: Meeting Date Meeting Status LM Cusip 524901105 07/18/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Director Carl Bildt Mgmt For For For 1.2 Elect Director John E. Koerner III Mgmt For For For 1.3 Elect Director Cheryl Gordon Mgmt For For For Krongard 1.4 Elect Director James E. Ukrop Mgmt For For For 1.5 Elect Director W. Allen Reed Mgmt For For For 2 Increase Authorized Common Stock Mgmt For For For 3 Amend Omnibus Stock Plan Mgmt For Withhold Against 4 Ratify Auditors Mgmt For For For Lehman Brothers Holdings Inc Ticker Security ID: Meeting Date Meeting Status LEH CUSIP9 524908100 04/12/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL L. AINSLIE 2 ELECTION OF DIRECTOR: JOHN Mgmt For For For F. AKERS 3 ELECTION OF DIRECTOR: Mgmt For For For ROGER S. BERLIND 4 ELECTION OF DIRECTOR: Mgmt For For For THOMAS H. CRUIKSHANK 5 ELECTION OF DIRECTOR: Mgmt For For For MARSHA JOHNSON EVANS 6 ELECTION OF DIRECTOR: Mgmt For For For RICHARD S. FULD, JR. 7 ELECTION OF DIRECTOR: SIR Mgmt For For For CHRISTOPHER GENT 8 ELECTION OF DIRECTOR: Mgmt For For For ROLAND A. HERNANDEZ 9 ELECTION OF DIRECTOR: Mgmt For For For HENRY KAUFMAN 10 ELECTION OF DIRECTOR: JOHN Mgmt For For For D. MACOMBER 11 Ratification of Auditor Mgmt For For For 12 Amendment to the 2005 Stock Mgmt For For For Incentive Plan 13 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REGARDING POLITICAL CONTRIBUTIONS. Lexmark International Group A Ticker Security ID: Meeting Date Meeting Status LXK CUSIP9 529771107 04/26/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: PAUL Mgmt For For For J. CURLANDER 2 ELECTION OF DIRECTOR: JAMES Mgmt For For For F. HARDYMON 3 ELECTION OF DIRECTOR: KATHI Mgmt For For For P. SEIFERT 4 ELECTION OF DIRECTOR: JEAN- Mgmt For For For PAUL L. MONTUPET 5 Ratification of Auditor Mgmt For For For Lowe's Companies Inc Ticker Security ID: Meeting Date Meeting Status LOW CUSIP9 548661107 05/25/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect David Bernauer Mgmt For For For 1.2 Elect Leonard Berry Mgmt For For For 1.3 Elect Dawn Hudson Mgmt For For For 1.4 Elect Robert Niblock Mgmt For For For 2 Amendment to the Employee Stock Mgmt For For For Purchase Plan 3 Ratification of Auditor Mgmt For For For 4 Shareholder Proposal Regarding ShrHoldr Against Against For Minimum Share Ownership 5 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REQUESTING ANNUAL REPORT ON WOOD PROCUREMENT. 6 SHAREHOLDER PROPOSAL ShrHoldr Against For Against REGARDING ANNUAL ELECTION OF EACH DIRECTOR. 7 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING EXECUTIVE SEVERANCE AGREEMENTS. 8 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING EXECUTIVE COMPENSATION PLAN. Manitowoc Company Inc Ticker Security ID: Meeting Date Meeting Status MTW CUSIP9 563571108 05/01/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Virgis Colbert Mgmt For For For 1.2 Elect Kenneth Krueger Mgmt For For For 1.3 Elect Robert Stift Mgmt For For For 2 Short-Term Incentive Plan Mgmt For For For 3 Ratification of Auditor Mgmt For For For Manpower Inc Ticker Security ID: Meeting Date Meeting Status MAN CUSIP9 56418H100 05/02/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Gina Boswell Mgmt For Withhold Against 1.2 Elect Willie Davis Mgmt For Withhold Against 1.3 Elect Jack Greenberg Mgmt For Withhold Against 1.4 Elect Terry Hueneke Mgmt For Withhold Against 2 RATIFICATION OF DELOITTE & Mgmt For For For TOUCHE LLP AS INDEPENDENT AUDITORS FOR 2007. 3 APPROVAL OF THE MANPOWER Mgmt For For For CORPORATE SENIOR MANAGEMENT ANNUAL INCENTIVE PLAN. 4 Shareholder Proposal Regarding ShrHoldr Against Against For Implementation of the MacBride Principles in Northern Ireland Mantech International Corp. Ticker Security ID: Meeting Date Meeting Status MANT CUSIP9 564563104 06/06/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect George Pedersen Mgmt For For For 1.2 Elect Richard Armitage Mgmt For For For 1.3 Elect Mary Bush Mgmt For For For 1.4 Elect Barry Campbell Mgmt For For For 1.5 Elect Robert Coleman Mgmt For For For 1.6 Elect Walter Fatzinger, Jr. Mgmt For For For 1.7 Elect David Jeremiah Mgmt For For For 1.8 Elect Richard Kerr Mgmt For For For 1.9 Elect Kenneth Minihan Mgmt For For For 1.10 Elect Stephen Porter Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For Marathon Oil Corp. Ticker Security ID: Meeting Date Meeting Status MRO CUSIP9 565849106 04/25/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR FOR A Mgmt For For For ONE-YEAR TERM: CHARLES F. BOLDEN, JR. 2 ELECTION OF DIRECTOR FOR A Mgmt For For For ONE-YEAR TERM: CHARLES R. LEE 3 ELECTION OF DIRECTOR FOR A Mgmt For For For ONE-YEAR TERM: DENNIS H. REILLEY 4 ELECTION OF DIRECTOR FOR A Mgmt For For For ONE-YEAR TERM: JOHN W. SNOW 5 ELECTION OF DIRECTOR FOR A Mgmt For For For ONE-YEAR TERM: THOMAS J. USHER 6 RATIFICATION OF Mgmt For For For PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITOR FOR 2007. 7 APPROVAL OF 2007 INCENTIVE Mgmt For For For COMPENSATION PLAN. 8 Elimination of Supermajority Vote Mgmt For For For Provision 9 Increase Authorized Shares Mgmt For For For Markel Corp. Ticker Security ID: Meeting Date Meeting Status MKL CUSIP9 570535104 05/14/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect J. Alfred Broaddus, Jr. Mgmt For For For 1.2 Elect Douglas Eby Mgmt For For For 1.3 Elect Leslie Grandis Mgmt For Withhold Against 1.4 Elect Stewart Kasen Mgmt For Withhold Against 1.5 Elect Alan I. Kirshner Mgmt For For For 1.6 Elect Lemuel Lewis Mgmt For For For 1.7 Elect Anthony Markel Mgmt For For For 1.8 Elect Steven Markel Mgmt For For For 1.9 Elect Jay Weinberg Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 TO APPROVE THE COMPANY'S Mgmt For For For AMENDED EMPLOYEE STOCK PURCHASE AND BONUS PLAN. Marvel Entertainment, Inc. Ticker Security ID: Meeting Date Meeting Status MVL CUSIP9 57383T103 05/08/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Morton Handel Mgmt For For For 1.2 Elect Isaac Perlmutter Mgmt For For For 1.3 Elect F. Peter Cuneo Mgmt For For For 2 Ratification of Auditor Mgmt For For For McDermott International Ticker Security ID: Meeting Date Meeting Status MDR CUSIP9 580037109 05/04/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect John Bookout III Mgmt For For For 1.2 Elect Ronald Cambre Mgmt For For For 1.3 Elect Bruce DeMars Mgmt For For For 1.4 Elect Robert Goldman Mgmt For For For 2 Repeal of Classified Board Mgmt For For For 3 Increase Authorized Shares Mgmt For For For 4 Ratification of Auditor Mgmt For For For McGraw-Hill Companies Inc Ticker Security ID: Meeting Date Meeting Status MHPGP CUSIP9 580645109 04/25/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Pedro Aspe Mgmt For For For 1.2 Elect Robert McGraw Mgmt For For For 1.3 Elect Hilda Ochoa-Brillembourg Mgmt For For For 1.4 Elect Edward Rust, Jr. Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 SHAREHOLDER PROPOSAL ShrHoldr Against For Against REQUESTING THE ANNUAL ELECTION OF EACH DIRECTOR. 4 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REQUESTING ADOPTION OF A SIMPLE MAJORITY VOTE. 5 Shareholder Proposal Regarding ShrHoldr Against Against For Disclosure of Political Contributions McKesson Corporation Ticker Security ID: Meeting Date Meeting Status MCK Cusip 58155Q103 07/26/2006 Voted Meeting Type Country of Trade Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Director Wayne A. Budd Mgmt For For For 1.2 Elect Director Alton F. Irby III Mgmt For For For 1.3 Elect Director David M. Lawrence, Mgmt For For For M.D. 1.4 Elect Director James V. Napier Mgmt For For For 2 Ratify Auditors Mgmt For For For 3 Declassify the Board of Directors ShrHoldr Against For Against Medicis Pharmaceuticals Corp. Ticker Security ID: Meeting Date Meeting Status MRX CUSIP9 584690309 05/22/2007 Take No Action Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Jonah Shacknai Mgmt For TNA NA 1.2 Elect Michael Pietrangelo Mgmt For TNA NA 1.3 Elect Lottie Shackelford Mgmt For TNA NA 2 APPROVAL OF AMENDMENT NO. Mgmt For TNA NA 3 TO THE MEDICIS 2006 INCENTIVE AWARD PLAN. 3 Ratification of Auditor Mgmt For TNA NA Medtronic, Inc. Ticker Security ID: Meeting Date Meeting Status MDT Cusip 585055106 08/24/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Director Richard H. Anderson Mgmt For For For 1.2 Elect Director Michael R. Mgmt For For For Bonsignore 1.3 Elect Director Robert C. Pozen Mgmt For For For 1.4 Elect Director Gordon M. Sprenger Mgmt For For For 2 Ratify Auditors Mgmt For For For 3 Require a Majority Vote for the ShrHoldr Against Against For Election of Directors Memc Electronic Materials Ticker Security ID: Meeting Date Meeting Status WFR CUSIP9 552715104 04/25/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect John Marren Mgmt For For For 1.2 Elect William Stevens Mgmt For For For 1.3 Elect James Williams Mgmt For For For 2 APPROVAL OF AMENDMENT TO Mgmt For Against Against 2001 PLAN. Mettler Toledo International Ticker Security ID: Meeting Date Meeting Status MTD CUSIP9 592688105 04/26/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For ROBERT F. SPOERRY. 2 ELECTION OF DIRECTOR: WAH- Mgmt For For For HUI CHU. 3 ELECTION OF DIRECTOR: Mgmt For For For FRANCIS A. CONTINO. 4 ELECTION OF DIRECTOR: JOHN Mgmt For For For T. DICKSON. 5 ELECTION OF DIRECTOR: PHILIP Mgmt For Against Against H. GEIER. 6 ELECTION OF DIRECTOR: HANS Mgmt For For For ULRICH MAERKI. 7 ELECTION OF DIRECTOR: Mgmt For For For GEORGE M. MILNE. 8 ELECTION OF DIRECTOR: Mgmt For For For THOMAS P. SALICE. 9 APPROVAL OF INDEPENDENT Mgmt For For For REGISTERED PUBLIC ACCOUNTING FIRM. Microchip Technology, Inc. Ticker Security ID: Meeting Date Meeting Status MCHP Cusip 595017104 08/18/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Director Steve Sanghi Mgmt For For For 1.2 Elect Director Albert J. Hugo- Mgmt For For For Martinez 1.3 Elect Director L.B. Day Mgmt For For For 1.4 Elect Director Matthew W. Mgmt For For For Chapman 1.5 Elect Director Wade F. Meyercord Mgmt For For For 2 Amend Omnibus Stock Plan Mgmt For For For 3 Approve Executive Incentive Bonus Mgmt For For For Plan 4 Ratify Auditors Mgmt For For For Microsoft Corp. Ticker Security ID: Meeting Date Meeting Status MSFT CUSIP9 594918104 11/14/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM H. GATES III 2 ELECTION OF DIRECTOR: Mgmt For For For STEVEN A. BALLMER 3 ELECTION OF DIRECTOR: JAMES Mgmt For For For I. CASH JR. 4 ELECTION OF DIRECTOR: DINA Mgmt For For For DUBLON 5 ELECTION OF DIRECTOR: Mgmt For For For RAYMOND V. GILMARTIN 6 ELECTION OF DIRECTOR: DAVID Mgmt For For For F. MARQUARDT 7 ELECTION OF DIRECTOR: Mgmt For For For CHARLES H. NOSKI 8 ELECTION OF DIRECTOR: Mgmt For For For HELMUT PANKE 9 ELECTION OF DIRECTOR: JON A. Mgmt For For For SHIRLEY 10 Ratification of Auditor Mgmt For For For 11 Shareholder Proposal Regarding ShrHoldr Against Against For Restrictions on Selling Products and Services to Foreign Governments 12 Shareholder Proposal Regarding ShrHoldr Against Against For Sexual Orientation 13 SHAREHOLDER PROPOSAL - ShrHoldr Against Against For HIRING OF PROXY ADVISOR Millipore Corp. Ticker Security ID: Meeting Date Meeting Status MIL CUSIP9 601073109 05/04/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Daniel Bellus Mgmt For For For 1.2 Elect Robert Bishop Mgmt For For For 1.3 Elect Edward Scolnick Mgmt For For For Monsanto Company Ticker Security ID: Meeting Date Meeting Status MON CUSIP9 61166W101 01/17/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Frank AtLee III Mgmt For For For 1.2 Elect Arthur Harper Mgmt For For For 1.3 Elect Gwendolyn King Mgmt For For For 1.4 Elect Sharon Long, Ph.D. Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 APPROVAL OF SHAREOWNER ShrHoldr Against Against For PROPOSAL Moodys Corp. Ticker Security ID: Meeting Date Meeting Status MCO CUSIP9 615369105 04/24/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Basil Anderson Mgmt For For For 1.2 Elect Raymond McDaniel, Jr. Mgmt For For For 2 Amendment to 2001 Key Mgmt For For For Employees' Stock Incentive Plan 3 Ratification of Auditor Mgmt For For For 4 STOCKHOLDER PROPOSAL TO ShrHoldr Against For Against ELECT EACH DIRECTOR ANNUALLY. Motorola Inc Ticker Security ID: Meeting Date Meeting Status MOT CUSIP9 620076109 05/07/2007 Take No Action Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Edward Zander Mgmt For TNA NA 1.2 Elect David Dorman Mgmt For TNA NA 1.3 Elect Judy Lewent Mgmt For TNA NA 1.4 Elect Thomas Meredith Mgmt For TNA NA 1.5 Elect Nicholas Negroponte Mgmt For TNA NA 1.6 Elect Samuel Scott III Mgmt For TNA NA 1.7 Elect Ron Sommer Mgmt For TNA NA 1.8 Elect James Stengel Mgmt For TNA NA 1.9 Elect Douglas Warner III Mgmt For TNA NA 1.10 Elect John White Mgmt For TNA NA 1.11 Elect Miles White Mgmt For TNA NA 2 APPROVAL OF AMENDMENT TO Mgmt For TNA NA THE MOTOROLA EMPLOYEE STOCK PURCHASE PLAN OF 1999 3 SHAREHOLDER PROPOSAL RE: ShrHoldr Against TNA NA SHAREHOLDER VOTE ON EXECUTIVE PAY 4 SHAREHOLDER PROPOSAL RE: ShrHoldr Against TNA NA RECOUP UNEARNED MANAGEMENT BONUSES Motorola Inc Ticker Security ID: Meeting Date Meeting Status MOT CUSIP9 620076109 05/07/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Carl Icahn ShrHoldr For NA 1.2 Elect Edward Zander ShrHoldr For NA 1.3 Elect David Dorman ShrHoldr For NA 1.4 Elect Judy Lewent ShrHoldr For NA 1.5 Elect Thomas Meredith ShrHoldr For NA 1.6 Elect Nicholas Negroponte ShrHoldr For NA 1.7 Elect Samuel Scott III ShrHoldr For NA 1.8 Elect Ron Sommer ShrHoldr For NA 1.9 Elect James Stengel ShrHoldr For NA 1.10 Elect Douglas Warner III ShrHoldr For NA 1.11 Elect Miles White ShrHoldr For NA 2 APPROVAL OF AMENDMENT TO ShrHoldr For NA THE MOTOROLA EMPLOYEE STOCK PURCHASE PLAN OF 1999 3 SHAREHOLDER PROPOSAL RE: ShrHoldr For NA SHAREHOLDER VOTE ON EXECUTIVE PAY 4 SHAREHOLDER PROPOSAL RE: ShrHoldr For NA RECOUP UNEARNED MANAGEMENT BONUSES MSC Industrial Direct Ticker Security ID: Meeting Date Meeting Status MSM CUSIP9 553530106 01/02/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Mitchell Jacobson Mgmt For For For 1.2 Elect David Sandler Mgmt For For For 1.3 Elect Charles A. Boehlke Mgmt For For For 1.4 Elect Roger Fradin Mgmt For For For 1.5 Elect Denis Kelly Mgmt For For For 1.6 Elect Raymond Langton Mgmt For For For 1.7 Elect Philip R. Peller Mgmt For For For 2 Amendment to the 1995 Stock Mgmt For For For Option Plan 3 Amendment to the 1998 Stock Mgmt For For For Option Plan 4 Amendment to the 2001 Stock Mgmt For For For Option Plan 5 Ratification of Auditor Mgmt For For For 6 Transaction of Other Business Mgmt For Against Against Mylan Laboratories Inc. Ticker Security ID: Meeting Date Meeting Status MYL Cusip 628530107 07/28/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Director Milan Puskar Mgmt For For For 1.2 Elect Director Robert J. Coury Mgmt For For For 1.3 Elect Director Wendy Cameron Mgmt For For For 1.4 Elect Director Neil Dimick, CPA Mgmt For For For 1.5 Elect Director Douglas J. Leech, Mgmt For For For CPA 1.6 Elect Director Joseph C. Maroon, Mgmt For For For Md 1.7 Elect Director Rodney L. Piatt, CPA Mgmt For For For 1.8 Elect Director C.B. Todd Mgmt For For For 1.9 Elect Director Rl Vanderveen, Ph.D, Mgmt For For For Rph 2 Amend Omnibus Stock Plan Mgmt For Against Against 3 Ratify Auditors Mgmt For For For National Oilwell Varco Inc Ticker Security ID: Meeting Date Meeting Status NOV CUSIP9 637071101 06/05/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Ben Guill Mgmt For For For 1.2 Elect Roger Jarvis Mgmt For For For 1.3 Elect Eric Mattson Mgmt For For For 2 RATIFICATION OF INDEPENDENT Mgmt For For For AUDITORS. National Semiconductor Corp. Ticker Security ID: Meeting Date Meeting Status NSM CUSIP9 637640103 10/06/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: BRIAN Mgmt For For For L. HALLA 2 ELECTION OF DIRECTOR: Mgmt For For For STEVEN R. APPLETON 3 ELECTION OF DIRECTOR: GARY Mgmt For For For P. ARNOLD 4 ELECTION OF DIRECTOR: Mgmt For For For RICHARD J. DANZIG 5 ELECTION OF DIRECTOR: JOHN Mgmt For For For T. DICKSON 6 ELECTION OF DIRECTOR: Mgmt For For For ROBERT J. FRANKENBERG 7 ELECTION OF DIRECTOR: E. Mgmt For For For FLOYD KVAMME 8 ELECTION OF DIRECTOR: Mgmt For For For MODESTO A. MAIDIQUE 9 ELECTION OF DIRECTOR: Mgmt For For For EDWARD R. MCCRACKEN 10 Ratification of Auditor Mgmt For For For Nbty Inc Ticker Security ID: Meeting Date Meeting Status NTY CUSIP9 628782104 02/09/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Michael Ashner Mgmt For For For 1.2 Elect Glenn Cohen Mgmt For For For 1.3 Elect Arthur Rudolph Mgmt For For For 2 Ratification of Auditor Mgmt For For For NCR Corp. Ticker Security ID: Meeting Date Meeting Status NCR CUSIP9 62886E108 04/25/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Edward Boykin Mgmt For For For 1.2 Elect Linda Levinson Mgmt For For For 1.3 Elect Victor Lund Mgmt For For For 1.4 Elect Gary Daichendt Mgmt For For For 2 Ratification of Auditor Mgmt For For For Network Appliance Corp. Ticker Security ID: Meeting Date Meeting Status NTAP CUSIP9 64120L104 08/31/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Daniel Warmenhoven Mgmt For For For 1.2 Elect Donald Valentine Mgmt For For For 1.3 Elect Jeffry Allen Mgmt For For For 1.4 Elect Carol Bartz Mgmt For For For 1.5 Elect Alan Earhart Mgmt For For For 1.6 Elect Edward Kozel Mgmt For For For 1.7 Elect Mark Leslie Mgmt For For For 1.8 Elect Nicholas Moore Mgmt For For For 1.9 Elect George Shaheen Mgmt For For For 1.10 Elect Robert Wall Mgmt For For For 2 Amendment to the 1999 Stock Mgmt For Against Against Option Plan 3 Amendment to the Automatic Option Mgmt For Against Against Grant Program 4 Amendment to the Employee Stock Mgmt For For For Purchase Plan 5 Ratification of Auditor Mgmt For For For Newell Rubbermaid Inc Ticker Security ID: Meeting Date Meeting Status NWL CUSIP9 651229106 05/08/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Scott Cowen Mgmt For Withhold Against 1.2 Elect Cynthia Montgomery Mgmt For Withhold Against 1.3 Elect Gordon Sullivan Mgmt For Withhold Against 1.4 Elect Michael Todman Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding a ShrHoldr Against For Against Simple Majority Vote 4 Shareholder Proposal Regarding a ShrHoldr Against For Against Majority Voting Standard NII Holdings Inc Ticker Security ID: Meeting Date Meeting Status NIHD CUSIP9 62913F201 05/16/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect John Donovan Mgmt For For For 1.2 Elect Steven Dussek Mgmt For For For 1.3 Elect Steven Shindler Mgmt For For For 2 Ratification of Auditor Mgmt For For For Noble Energy Inc Ticker Security ID: Meeting Date Meeting Status NBL CUSIP9 655044105 04/24/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Jeffrey Berenson Mgmt For For For 1.2 Elect Michael Cawley Mgmt For For For 1.3 Elect Edward Cox Mgmt For For For 1.4 Elect Charles Davidson Mgmt For For For 1.5 Elect Thomas Edelman Mgmt For For For 1.6 Elect Kirby Hedrick Mgmt For For For 1.7 Elect Bruce Smith Mgmt For For For 1.8 Elect William Van Kleef Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 1992 Stock Mgmt For For For Option and Restricted Stock Plan 4 Shareholder Proposal Regarding an ShrHoldr Against Against For Independent Board Chairman NVR Inc Ticker Security ID: Meeting Date Meeting Status NVRWS CUSIP9 62944T105 05/04/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Manuel Johnson Mgmt For For For 1.2 Elect David Preiser Mgmt For For For 1.3 Elect Paul Whetsell Mgmt For For For 1.4 Elect John Toups Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to Restated Articles of Mgmt For For For Incorporation Officemax Incorporated Ticker Security ID: Meeting Date Meeting Status OMX CUSIP9 67622P101 04/25/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Dorrit J. Bern Mgmt For For For 1.2 Elect Warren F. Bryant Mgmt For For For 1.3 Elect Brian C. Cornell Mgmt For For For 1.4 Elect Joseph M. DePinto Mgmt For For For 1.5 Elect Sam K. Duncan Mgmt For For For 1.6 Elect Rakesh Gangwal Mgmt For For For 1.7 Elect Gary G. Michael Mgmt For For For 1.8 Elect Francesca de Luzuriaga Mgmt For For For 1.9 Elect David M. Szymanski Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Elimination of Supermajority Mgmt For For For Requirement 4 Shareholder Proposal Regarding ShrHoldr Against Against For Company Engagement Omnivision Technologies Inc Ticker Security ID: Meeting Date Meeting Status OVTI CUSIP9 682128103 09/28/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Joseph Jeng Mgmt For Withhold Against 1.2 Elect Dwight Steffensen Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For On Semiconductor Corp. Ticker Security ID: Meeting Date Meeting Status ONNN CUSIP9 682189105 05/16/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect J. Daniel McCranie Mgmt For For For 1.2 Elect Kevin Burns Mgmt For Withhold Against 1.3 Elect Emmanuel T. Hernandez Mgmt For For For 2 Ratification of Auditor Mgmt For For For Palm, Inc. Ticker Security ID: Meeting Date Meeting Status PALM CUSIP9 696643105 10/05/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect William Coleman Mgmt For For For 1.2 Elect Bruce Dunlevie Mgmt For For For 1.3 Elect Robert Hagerty Mgmt For For For 2 Ratification of Auditor Mgmt For For For Pantry Inc Ticker Security ID: Meeting Date Meeting Status PTRY CUSIP9 698657103 03/29/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Peter J. Sodini Mgmt For For For 1.2 Elect Robert F. Bernstock Mgmt For For For 1.3 Elect Paul L. Brunswick Mgmt For For For 1.4 Elect Wilfred A. Finnegan Mgmt For For For 1.5 Elect Edwin J. Holman Mgmt For For For 1.6 Elect Terry L. McElroy Mgmt For For For 1.7 Elect Mark D. Miles Mgmt For For For 1.8 Elect Bryan E. Monkhouse Mgmt For For For 1.9 Elect Thomas M. Murname Mgmt For For For 1.10 Elect Maria C. Richter Mgmt For For For 2 APPROVAL OF THE PANTRY, INC. Mgmt For For For 2 3 Ratification of Auditor Mgmt For For For Parker-Hannifin Corp. Ticker Security ID: Meeting Date Meeting Status PH CUSIP9 701094104 10/25/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Robert J. Kohlhepp Mgmt For For For 1.2 Elect Giulio Mazzalupi Mgmt For For For 1.3 Elect Klaus-Peter Muller Mgmt For For For 1.4 Elect Markos I. Tambakeras Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 A SHAREHOLDER PROPOSAL TO ShrHoldr Against For Against DECLASSIFY THE ELECTION OF DIRECTORS. Paychex Inc Ticker Security ID: Meeting Date Meeting Status PAYX CUSIP9 704326107 10/05/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: B. Mgmt For For For THOMAS GOLISANO 2 ELECTION OF DIRECTOR: DAVID Mgmt For For For J.S. FLASCHEN 3 ELECTION OF DIRECTOR: Mgmt For For For PHILLIP HORSLEY 4 ELECTION OF DIRECTOR: Mgmt For For For GRANT M. INMAN 5 ELECTION OF DIRECTOR: Mgmt For For For PAMELA A. JOSEPH 6 ELECTION OF DIRECTOR: Mgmt For For For JONATHAN J. JUDGE 7 ELECTION OF DIRECTOR: Mgmt For For For JOSEPH M. TUCCI Penn West Energy Trust Ticker Security ID: Meeting Date Meeting Status PWE CUSIP9 707885109 06/08/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Board Size Mgmt For For For 2 Election of Directors (Slate) Mgmt For For For 3 Appointment of Auditor and Mgmt For For For Authority to Set Fees Pepsico Inc Ticker Security ID: Meeting Date Meeting Status PEP CUSIP9 713448108 05/02/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: D. Mgmt For For For DUBLON 2 ELECTION OF DIRECTOR: V.J. Mgmt For For For DZAU 3 ELECTION OF DIRECTOR: R.L. Mgmt For For For HUNT 4 ELECTION OF DIRECTOR: A. Mgmt For For For IBARGUEN 5 ELECTION OF DIRECTOR: A.C. Mgmt For For For MARTINEZ 6 ELECTION OF DIRECTOR: I.K. Mgmt For For For NOOYI 7 ELECTION OF DIRECTOR: S.P. Mgmt For For For ROCKEFELLER 8 ELECTION OF DIRECTOR: J.J. Mgmt For For For SCHIRO 9 ELECTION OF DIRECTOR: D. Mgmt For For For VASELLA 10 ELECTION OF DIRECTOR: M.D. Mgmt For For For WHITE 11 APPROVAL OF INDEPENDENT Mgmt For For For REGISTERED PUBLIC ACCOUNTANTS 12 APPROVAL OF 2007 LONG-TERM Mgmt For For For INCENTIVE PLAN (PROXY STATEMENT P. 37) 13 SHAREHOLDER PROPOSAL- ShrHoldr Against Against For CHARITABLE CONTRIBUTIONS (PROXY STATEMENT P. 44) Petsmart Inc Ticker Security ID: Meeting Date Meeting Status PETM CUSIP9 716768106 06/20/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Rakesh Gangwal Mgmt For For For 1.2 Elect Barbara Munder Mgmt For For For 1.3 Elect Thomas Stemberg Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Executive Short Term Incentive Plan Mgmt For For For Phillips Van Heusen Corp. Ticker Security ID: Meeting Date Meeting Status PVH CUSIP9 718592108 06/19/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Mary Baglivo Mgmt For For For 1.2 Elect Emanuel Chirico Mgmt For For For 1.3 Elect Edward Cohen Mgmt For For For 1.4 Elect Joseph Fuller Mgmt For For For 1.5 Elect Margaret Jenkins Mgmt For For For 1.6 Elect Bruce Maggin Mgmt For For For 1.7 Elect V. James Marino Mgmt For For For 1.8 Elect Henry Nasella Mgmt For For For 1.9 Elect Rita Rodriguez Mgmt For For For 1.10 Elect Craig Rydin Mgmt For For For 2 APPOINTMENT OF AUDITORS. Mgmt For For For Pre Paid Legal Services Ticker Security ID: Meeting Date Meeting Status PPDLP CUSIP9 740065107 05/16/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Peter Grunebaum Mgmt For For For 1.2 Elect Orland Aldridge Mgmt For For For 1.3 Elect Duke Ligon Mgmt For For For 2 Ratification of Auditor Mgmt For For For Priceline.com Inc Ticker Security ID: Meeting Date Meeting Status PCLN CUSIP9 741503403 06/06/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Jeffrey Boyd Mgmt For For For 1.2 Elect Ralph Bahna Mgmt For For For 1.3 Elect Howard Barker, Jr. Mgmt For For For 1.4 Elect Jeffrey Epstein Mgmt For For For 1.5 Elect James Guyette Mgmt For For For 1.6 Elect Nancy Peretsman Mgmt For For For 1.7 Elect Craig Rydin Mgmt For For For 2 Ratification of Auditor Mgmt For For For Pride International Inc Ticker Security ID: Meeting Date Meeting Status PDE CUSIP9 74153Q102 05/17/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect David Brown Mgmt For Withhold Against 1.2 Elect Kenneth Burke Mgmt For Withhold Against 1.3 Elect Archie Dunham Mgmt For Withhold Against 1.4 Elect Francis Kalman Mgmt For Withhold Against 1.5 Elect Ralph McBride Mgmt For Withhold Against 1.6 Elect Louis Raspino Mgmt For Withhold Against 1.7 Elect David Robson Mgmt For Withhold Against 2 APPROVAL OF THE COMPANY'S Mgmt For For For 2007 LONG-TERM INCENTIVE PLAN. 3 Ratification of Auditor Mgmt For For For Pride International, Inc. Ticker Security ID: Meeting Date Meeting Status PDE Cusip 74153Q102 08/10/2006 Voted Meeting Type Country of Trade Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Director David A. B. Brown Mgmt For Withhold Against 1.2 Elect Director J.C. Burton Mgmt For Withhold Against 1.3 Elect Director Archie W. Dunham Mgmt For Withhold Against 1.4 Elect Director Francis S. Kalman Mgmt For Withhold Against 1.5 Elect Director Ralph D. McBride Mgmt For Withhold Against 1.6 Elect Director Louis A. Raspino Mgmt For Withhold Against 1.7 Elect Director David B. Robson Mgmt For Withhold Against 2 Ratify Auditors Mgmt For For For Qualcomm Inc Ticker Security ID: Meeting Date Meeting Status QCOM CUSIP9 747525103 03/13/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Barbara Alexander Mgmt For Withhold Against 1.2 Elect Raymond Dittamore Mgmt For Withhold Against 1.3 Elect Irwin Mark Jacobs Mgmt For Withhold Against 1.4 Elect Sherry Lansing Mgmt For Withhold Against 1.5 Elect Peter Sacerdote Mgmt For Withhold Against 1.6 Elect Marc Stern Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For Raytheon Company Ticker Security ID: Meeting Date Meeting Status RTN CUSIP9 755111507 05/02/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For BARBARA M. BARRETT 2 ELECTION OF DIRECTOR: Mgmt For For For VERNON E. CLARK 3 ELECTION OF DIRECTOR: JOHN Mgmt For For For M. DEUTCH 4 ELECTION OF DIRECTOR: Mgmt For For For FREDERIC M. POSES 5 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL C. RUETTGERS 6 ELECTION OF DIRECTOR: Mgmt For For For RONALD L. SKATES 7 ELECTION OF DIRECTOR: Mgmt For Against Against WILLIAM R. SPIVEY 8 ELECTION OF DIRECTOR: LINDA Mgmt For For For G. STUNTZ 9 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM H. SWANSON 10 RATIFICATION OF INDEPENDENT Mgmt For For For AUDITORS 11 SEPARATE THE CEO AND ShrHoldr Against Against For CHAIRMAN ROLES 12 ADOPT CUMULATIVE VOTING ShrHoldr Against Against For 13 SEEK STOCKHOLDER APPROVAL ShrHoldr Against Against For OF SENIOR EXECUTIVE RETIREMENT BENEFITS Respironics Inc Ticker Security ID: Meeting Date Meeting Status RESP CUSIP9 761230101 11/14/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Joseph C. Lawyer Mgmt For Withhold Against 1.2 Elect Sean C. McDonald Mgmt For Withhold Against 1.3 Elect Mylle H. Mangum Mgmt For Withhold Against 1.4 Elect John C. Miles, II Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 2007 Employee Stock Purchase Mgmt For For For Plan Reynolds American Inc Ticker Security ID: Meeting Date Meeting Status RAI CUSIP9 761713106 05/11/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Martin Feinstein Mgmt For For For 1.2 Elect Susan Ivey Mgmt For For For 1.3 Elect Neil Withington Mgmt For Withhold Against 1.4 Elect John Chain, Jr. Mgmt For For For 2 Increase in Authorized Shares Mgmt For Abstain NA 3 RATIFICATION OF KPMG LLP AS Mgmt For For For INDEPENDENT AUDITORS Rio Tinto PLC Ticker Security ID: Meeting Date Meeting Status CINS G75754104 04/13/2007 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 2 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 3 Authority to Repurchase Shares Mgmt For For For 4 Amendments to the Company's Mgmt For For For Articles of Association 5 Elect Mr. Michael Fitzpatrick as a Mgmt For For For Director 6 Re-elect Mr. Ashton Calvert as a Mgmt For For For Director 7 Re-elect Mr. Guy Elliott as a Mgmt For For For Director 8 Re-elect Lord Kerr as a Director Mgmt For For For 9 Re-elect Sir Richard Sykes as a Mgmt For For For Director 10 Appointment of Auditor and Mgmt For For For Authority to Set Fees 11 DIrectors' Remuneration Report Mgmt For For For 12 Accounts and Reports Mgmt For For For Rockwell Collins Inc Ticker Security ID: Meeting Date Meeting Status COL CUSIP9 774341101 02/13/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Donald Beall Mgmt For For For 1.2 Elect Mark Donegan Mgmt For For For 1.3 Elect Andrew Policano Mgmt For For For 2 Ratification of Auditor Mgmt For For For Roper Industries Income Ticker Security ID: Meeting Date Meeting Status ROP CUSIP9 776696106 06/06/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Brian Jellison Mgmt For For For 1.2 Elect W. Lawrence Banks Mgmt For For For 1.3 Elect David Devonshire Mgmt For For For 1.4 Elect John Fort, III Mgmt For For For 2 Increase in Authorized Common Mgmt For For For Stock 3 Ratification of Auditor Mgmt For For For 4 TO TRANSACT ANY OTHER Mgmt For Against Against BUSINESS PROPERLY BROUGHT BEFORE THE MEETING. Rowan Companies Income Ticker Security ID: Meeting Date Meeting Status RDC CUSIP9 779382100 05/08/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect William Fox, III Mgmt For Withhold Against 1.2 Elect Sir Graham Hearne Mgmt For Withhold Against 1.3 Elect H. E. Lentz Mgmt For Withhold Against 1.4 Elect P. Dexter Peacock Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For Safety Insurance Group Inc Ticker Security ID: Meeting Date Meeting Status SAFT CUSIP9 78648T100 05/18/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Frederic Lindeberg Mgmt For For For 2 RATIFICATION OF THE Mgmt For For For APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP. Salix Pharmaceuticals Limited Ticker Security ID: Meeting Date Meeting Status SLXP CUSIP9 795435106 06/14/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect John Chappell Mgmt For For For 1.2 Elect Thomas W. D'Alonzo Mgmt For For For 1.3 Elect Richard Franco Mgmt For For For 1.4 Elect William Harral III Mgmt For For For 1.5 Elect William Keane Mgmt For For For 1.6 Elect Carolyn Logan Mgmt For For For 2 Ratification of Auditor Mgmt For For For Sherwin-Williams Company Ticker Security ID: Meeting Date Meeting Status SHW CUSIP9 824348106 04/18/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Arthur Anton Mgmt For For For 1.2 Elect James Boland Mgmt For For For 1.3 Elect Christopher Connor Mgmt For For For 1.4 Elect Daniel Evans Mgmt For For For 1.5 Elect David Hodnik Mgmt For For For 1.6 Elect Susan Kropf Mgmt For For For 1.7 Elect Robert Mahoney Mgmt For For For 1.8 Elect Gary McCullough Mgmt For For For 1.9 Elect A. Malachi Mixon, III Mgmt For For For 1.10 Elect Curtis Moll Mgmt For For For 1.11 Elect Richard Smucker Mgmt For For For 2 APPROVAL OF THE 2007 Mgmt For For For EXECUTIVE PERFORMANCE BONUS PLAN 3 Ratification of Auditor Mgmt For For For Staples Inc Ticker Security ID: Meeting Date Meeting Status SPLS CUSIP9 855030102 06/11/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Basil Anderson Mgmt For For For 1.2 Elect Arthur Blank Mgmt For Withhold Against 1.3 Elect Mary Elizabeth Burton Mgmt For For For 1.4 Elect Gary Crittenden Mgmt For For For 1.5 Elect Rowland Moriarty Mgmt For For For 1.6 Elect Robert Nakasone Mgmt For For For 1.7 Elect Ronald Sargent Mgmt For For For 1.8 Elect Martin Trust Mgmt For For For 1.9 Elect Vijay Vishwanath Mgmt For For For 1.10 Elect Paul Walsh Mgmt For For For 2 Adoption of Majority Vote for Mgmt For For For Election of Directors 3 Ratification of Auditor Mgmt For For For 4 TO ACT ON A SHAREHOLDER ShrHoldr Against Against For PROPOSAL ON SIMPLE MAJORITY VOTING. State Street Corp. Ticker Security ID: Meeting Date Meeting Status SBZ CUSIP9 857477103 04/18/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Tenley Albright Mgmt For For For 1.2 Elect Kennett Burnes Mgmt For For For 1.3 Elect Peter Coym Mgmt For For For 1.4 Elect Nader Darehshori Mgmt For For For 1.5 Elect Amelia Fawcett Mgmt For For For 1.6 Elect Arthur Goldstein Mgmt For For For 1.7 Elect David Gruber Mgmt For For For 1.8 Elect Linda Hill Mgmt For For For 1.9 Elect Charles LaMantia Mgmt For For For 1.10 Elect Ronald Logue Mgmt For For For 1.11 Elect Maureen Miskovic Mgmt For For For 1.12 Elect Richard Sergel Mgmt For For For 1.13 Elect Ronald Skates Mgmt For For For 1.14 Elect Gregory Summe Mgmt For For For 1.15 Elect Diana Walsh Mgmt For For For 1.16 Elect Robert Weissman Mgmt For For For 2 Increase in Authorized Common Mgmt For For For Stock 3 Ratification of Auditor Mgmt For For For Steel Dynamics Inc Ticker Security ID: Meeting Date Meeting Status STLD CUSIP9 858119100 05/17/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Keith Busse Mgmt For For For 1.2 Elect Mark Millett Mgmt For For For 1.3 Elect Richard Teets, Jr. Mgmt For For For 1.4 Elect John Bates Mgmt For For For 1.5 Elect Frank Byrne Mgmt For For For 1.6 Elect Paul Edgerley Mgmt For For For 1.7 Elect Richard Freeland Mgmt For For For 1.8 Elect Dr. Jürgen Kolb Mgmt For For For 1.9 Elect James Marcuccilli Mgmt For For For 1.10 Elect Joseph Ruffolo Mgmt For For For 2 Ratification of Auditor Mgmt For For For Steelcase Inc Ticker Security ID: Meeting Date Meeting Status SLCA CUSIP9 858155203 06/21/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect James Hackett Mgmt For Withhold Against 1.2 Elect David Joos Mgmt For Withhold Against 1.3 Elect P. Craig Welch, Jr. Mgmt For Withhold Against 2 APPROVAL OF THE STEELCASE Mgmt For For For INC. MANAGEMENT INCENTIVE PLAN 3 APPROVAL OF THE STEELCASE Mgmt For For For INC. INCENTIVE COMPENSATION PLAN Suncor Energy Ticker Security ID: Meeting Date Meeting Status SU CUSIP9 867229106 04/26/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Re-elect Mel Benson Mgmt For For For 1.2 Re-elect Brian Canfield Mgmt For For For 1.3 Re-elect Bryan Davies Mgmt For For For 1.4 Re-elect Brian Felesky Mgmt For For For 1.5 Re-elect John Ferguson Mgmt For For For 1.6 Re-elect W. Douglas Ford Mgmt For For For 1.7 Re-elect Richard George Mgmt For For For 1.8 Re-elect John Huff Mgmt For For For 1.9 Re-elect M. Ann McCaig Mgmt For For For 1.10 Re-elect Michael O'Brien Mgmt For For For 1.11 Re-elect Eira Thomas Mgmt For For For 2 Appointment of Auditor Mgmt For For For 3 Amendments to Equity Mgmt For For For Compensation Plans 4 Amendment to SunShare Plan Mgmt For For For 5 Amendment to Bylaws Mgmt For For For Sunoco Inc Ticker Security ID: Meeting Date Meeting Status SUN CUSIP9 86764P109 05/03/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Robert Darnall Mgmt For For For 1.2 Elect John Drosdick Mgmt For For For 1.3 Elect Ursula Fairbairn Mgmt For For For 1.4 Elect Thomas Gerrity Mgmt For For For 1.5 Elect Rosemarie Greco Mgmt For For For 1.6 Elect John Jones, III Mgmt For For For 1.7 Elect James Kaiser Mgmt For For For 1.8 Elect R. Anderson Pew Mgmt For For For 1.9 Elect G. Jackson Ratcliffe Mgmt For For For 1.10 Elect John Rowe Mgmt For For For 1.11 Elect John Wulff Mgmt For For For 2 Ratification of Auditor Mgmt For For For Superior Energy Services Inc Ticker Security ID: Meeting Date Meeting Status SPN CUSIP9 868157108 05/23/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Harold Bouillion Mgmt For For For 1.2 Elect Enoch Dawkins Mgmt For For For 1.3 Elect James Funk Mgmt For For For 1.4 Elect Terence Hall Mgmt For For For 1.5 Elect Ernest Howard, III Mgmt For For For 1.6 Elect Richard Pattarozzi Mgmt For For For 1.7 Elect Justin Sullivan Mgmt For For For 2 APPROVE THE PROPOSED 2007 Mgmt For Abstain NA EMPLOYEE STOCK PURCHASE PLAN. 3 Ratification of Auditor Mgmt For For For Symantec Corp. Ticker Security ID: Meeting Date Meeting Status SYMC CUSIP9 871503108 09/13/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Michael Brown Mgmt For For For 1.2 Elect William Coleman, III Mgmt For For For 1.3 Elect David Mahoney Mgmt For For For 1.4 Elect Robert Miller Mgmt For Withhold Against 1.5 Elect George Reyes Mgmt For For For 1.6 Elect David Roux Mgmt For For For 1.7 Elect Daniel Schulman Mgmt For For For 1.8 Elect John Thompson Mgmt For For For 1.9 Elect V. Paul Unruh Mgmt For For For 2 Amendment to the 2004 Equity Mgmt For Against Against Incentive Plan 3 Ratification of Auditor Mgmt For For For Techne Corp. Ticker Security ID: Meeting Date Meeting Status TECH CUSIP9 878377100 10/26/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 TO SET THE NUMBER OF Mgmt For For For DIRECTORS AT SEVEN 2.1 Elect Thomas E. Oland Mgmt For For For 2.2 Elect Roger C. Lucas, Ph.D. Mgmt For For For 2.3 Elect Howard V. O'Connell Mgmt For For For 2.4 Elect G. Arthur Herbert Mgmt For For For 2.5 Elect Randolph C. Steer, M.D., Mgmt For For For Ph.D. 2.6 Elect Robert V. Baumgartner Mgmt For For For 2.7 Elect Charles A. Dinarello Mgmt For For For Teradyne Inc Ticker Security ID: Meeting Date Meeting Status TER CUSIP9 880770102 05/24/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Edwin Gillis Mgmt For For For 1.2 Elect Paul J. Tufano Mgmt For For For 1.3 Elect Patricia Wolpert Mgmt For For For 2 Amendment to the 1996 Employee Mgmt For For For Stock Purchase Plan 3 Adoption of Majority Vote for Mgmt For For For Election of Directors 4 Ratification of Auditor Mgmt For For For Terex Corp. Ticker Security ID: Meeting Date Meeting Status TEX CUSIP9 880779103 05/17/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Ronald DeFeo Mgmt For For For 1.2 Elect G. Chris Andersen Mgmt For For For 1.3 Elect Paula Cholmondeley Mgmt For For For 1.4 Elect Don DeFosset Mgmt For For For 1.5 Elect William Fike Mgmt For For For 1.6 Elect Donald Jacobs Mgmt For For For 1.7 Elect David Sachs Mgmt For For For 1.8 Elect Oren Shaffer Mgmt For For For 1.9 Elect Helge Wehmeier Mgmt For For For 2 RATIFICATION OF SELECTION OF Mgmt For For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 3 Increase in Authorized Common Mgmt For For For Stock 4 APPROVAL OF AMENDMENT AND Mgmt For For For RESTATEMENT OF TEREX EMPLOYEE STOCK PURCHASE PLAN Tesoro Corp. Ticker Security ID: Meeting Date Meeting Status TSO CUSIP9 881609101 05/01/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect John Bookout, III Mgmt For For For 1.2 Elect Rodney Chase Mgmt For For For 1.3 Elect Robert Goldman Mgmt For For For 1.4 Elect Steven H. Grapstein Mgmt For For For 1.5 Elect William Johnson Mgmt For For For 1.6 Elect Jim Nokes Mgmt For For For 1.7 Elect Donald Schmude Mgmt For For For 1.8 Elect Bruce Smith Mgmt For For For 1.9 Elect Michael Wiley Mgmt For For For 2 Ratification of Auditor Mgmt For For For Thor Industries Inc Ticker Security ID: Meeting Date Meeting Status THO CUSIP9 885160101 12/05/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Neil D. Chrisman Mgmt For Withhold Against 1.2 Elect Alan Siegel Mgmt For Withhold Against 1.3 Elect Geoffrey A. Thompson Mgmt For Withhold Against 2 THE APPROVAL OF THE THOR Mgmt For For For INDUSTRIES, INC. 2006 EQUITY INCENTIVE PLAN. Timken Company Ticker Security ID: Meeting Date Meeting Status TKR CUSIP9 887389104 05/01/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect James Griffith Mgmt For Withhold Against 1.2 Elect Jerry Jasinowski Mgmt For Withhold Against 1.3 Elect John Luke, Jr. Mgmt For Withhold Against 1.4 Elect Frank Sullivan Mgmt For Withhold Against 1.5 Elect Ward Timken Mgmt For Withhold Against 2 Shareholder Proposal Regarding ShrHoldr Against Against For Adopting Sexual Orientation Policy Tupperware Corp. Ticker Security ID: Meeting Date Meeting Status TUP CUSIP9 899896104 05/16/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Rita Bornstein Mgmt For For For 1.2 Elect E. V. Goings Mgmt For For For 1.3 Elect Joyce Roche Mgmt For For For 1.4 Elect M. Anne Szostak Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to Eliminate Plurality Mgmt For For For Voting for Directors 4 Amendment to Supermajority Mgmt For For For Requirement 5 Amendment to Certain Business Mgmt For For For Combinations and the Business Combination Provision Unionbancal Corp. Ticker Security ID: Meeting Date Meeting Status UB CUSIP9 908906100 05/24/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Aida Alvarez Mgmt For For For 1.2 Elect David Andrews Mgmt For For For 1.3 Elect Nicholas Binkley Mgmt For For For 1.4 Elect L. Dale Crandall Mgmt For For For 1.5 Elect Murray Dashe Mgmt For For For 1.6 Elect Richard D. Farman Mgmt For For For 1.7 Elect Philip B. Flynn Mgmt For For For 1.8 Elect Michael J. Gillfillan Mgmt For For For 1.9 Elect Mohan Gyani Mgmt For For For 1.10 Elect Ronald Havner, Jr. Mgmt For For For 1.11 Elect Norimichi Kanari Mgmt For Withhold Against 1.12 Elect Mary Metz Mgmt For For For 1.13 Elect Shigemitsu Miki Mgmt For Withhold Against 1.14 Elect J. Fernando Niebla Mgmt For For For 1.15 Elect Masashi Oka Mgmt For For For 1.16 Elect Kyota Omori Mgmt For For For 1.17 Elect Masaaki Tanaka Mgmt For For For 2 Ratification of Auditor Mgmt For For For Unit Corp. Ticker Security ID: Meeting Date Meeting Status UNT CUSIP9 909218109 05/02/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Larry Pinkston Mgmt For For For 1.2 Elect William Morgan Mgmt For For For 1.3 Elect John Williams Mgmt For For For 2 Ratification of Auditor Mgmt For For For United Rentals, Inc. Ticker Security ID: Meeting Date Meeting Status URI CUSIP9 911363109 06/04/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For BRADLEY S. JACOBS 2 ELECTION OF DIRECTOR: Mgmt For For For HOWARD L. CLARK, JR. 3 ELECTION OF DIRECTOR: MARK Mgmt For For For A. SUWYN 4 ELECTION OF DIRECTOR: Mgmt For For For LAWRENCE KEITH WIMBUSH 5 RATIFICATION OF APPOINTMENT Mgmt For For For OF INDEPENDENT AUDITORS 6 Declassification of the Board of Mgmt For For For Directors Unitedhealth Group Inc Ticker Security ID: Meeting Date Meeting Status UNH CUSIP9 91324P102 05/29/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect William Ballard, Jr. Mgmt For For For 1.2 Elect Richard Burke Mgmt For For For 1.3 Elect Stephen Hemsley Mgmt For For For 1.4 Elect Robert Darretta Mgmt For For For 2 Adoption of Majority Vote for Mgmt For For For Election of Directors 3 Repeal of Classified Board Mgmt For For For 4 Amendment to Supermajority Mgmt For For For Requirement 5 Amendment to Supermajority Mgmt For For For Requirement 6 ADOPTION OF RESTATED Mgmt For For For ARTICLES OF INCORPORATION 7 Ratification of Auditor Mgmt For For For 8 SHAREHOLDER PROPOSAL ShrHoldr Against Against For CONCERNING PERFORMANCE- VESTING SHARES 9 SHAREHOLDER PROPOSAL ShrHoldr Against Against For CONCERNING SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN 10 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Executive Compensation 11 Shareholder Proposal Regarding ShrHoldr Against Against For Shareholder Access to the Ballot UST Inc Ticker Security ID: Meeting Date Meeting Status UST CUSIP9 902911106 05/01/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 DECLASSIFICATION OF THE Mgmt For For For BOARD OF DIRECTORS 2.1 Elect John Barr Mgmt For For For 2.2 Elect John Clancey Mgmt For For For 2.3 Elect Patricia Diaz Dennis Mgmt For For For 2.4 Elect Vincent Gierer, Jr. Mgmt For For For 2.5 Elect Joseph Heid Mgmt For For For 2.6 Elect Murray Kessler Mgmt For For For 2.7 Elect Peter Neff Mgmt For For For 2.8 Elect Andrew Parsons Mgmt For For For 2.9 Elect Ronald Rossi Mgmt For For For 2.10 Elect John Clancey Mgmt For For For 2.11 Elect Vincent Gierer, Jr. Mgmt For For For 2.12 Elect Joseph Heid Mgmt For For For 3 Election of Directors Mgmt For For For Wabtec Corp. Ticker Security ID: Meeting Date Meeting Status WAB CUSIP9 929740108 05/16/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Robert J. Brooks Mgmt For For For 1.2 Elect William Kassling Mgmt For For For 1.3 Elect Albert Neupaver Mgmt For For For Wellcare Health Plans Inco Ticker Security ID: Meeting Date Meeting Status WCG CUSIP9 94946T106 06/12/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Alif Hourani Mgmt For For For 1.2 Elect Neal Moszkowski Mgmt For For For 2 Ratification of Auditor Mgmt For For For Wellpoint Inc Ticker Security ID: Meeting Date Meeting Status WLP CUSIP9 94973V107 05/16/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Sheila Burke Mgmt For For For 1.2 Elect Victor Liss Mgmt For For For 1.3 Elect Jane Pisano Mgmt For For For 1.4 Elect George Schaefer, Jr. Mgmt For For For 1.5 Elect Jackie Ward Mgmt For Withhold Against 1.6 Elect John Zuccotti Mgmt For Withhold Against 2 Majority Voting for the Election of Mgmt For For For Directors 3 Ratification of Auditor Mgmt For For For Wesco International Inc Ticker Security ID: Meeting Date Meeting Status WCC CUSIP9 95082P105 05/23/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Sandra Lin Mgmt For Withhold Against 1.2 Elect Robert Tarr, Jr. Mgmt For Withhold Against 1.3 Elect Kenneth Way Mgmt For For For 2 Ratification of Auditor Mgmt For For For Western Refining, Inc. Ticker Security ID: Meeting Date Meeting Status WNR CUSIP9 959319104 05/15/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Jeff Stevens Mgmt For Withhold Against 1.2 Elect Ralph Schmidt Mgmt For Withhold Against 1.3 Elect William Sanders Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For Zimmer Holdings Inc Ticker Security ID: Meeting Date Meeting Status ZMH CUSIP9 98956P102 05/07/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: LARRY Mgmt For For For C. GLASSCOCK 2 ELECTION OF DIRECTOR: JOHN Mgmt For For For L. MCGOLDRICK 3 AUDITOR RATIFICATION Mgmt For For For 4 Repeal of Classified Board Mgmt For For For 5 STOCKHOLDER PROPOSAL TO ShrHoldr Against Against For ADOPT SIMPLE MAJORITY VOTE Any ballot marked 'Abstain' is considered to have been voted. Ballots marked 'Abstain' are considered to have been voted against management's recommendation if management's recommendation is 'For' or 'Against,' and for managements recommendation if managements recommendation is Abstain.  Where management has recommended that shareholders 'Abstain' from voting on a ballot item, a ballot marked 'For' or 'Against' is considered to have been voted against management's recommendation to 'Abstain. ' Where management has made no recommendation on a ballot item, 'NA' is used to indicate that there is no management recommendation that a shareholder may vote 'For' or 'Against. ' SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: Putnam New Opportunities Fund By: /s/ Charles E. Porter Name: Charles E. Porter Title: Executive Vice President, Associate Treasurer, Principal Executive Officer and Compliance Liaison Date: August 13, 2007
